Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 1 of 92

EXHIBIT “A”
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 2 of 92

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

Vv.

GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY US. LLC,
SEDGWICK CLAIMS MANAGEMENT

SERVICES, INC. F/K/A/ CUNNINGHAM

LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,
Defendants

CIVIL ACTION NO:

GOR COR UGE OOF TOP 909 GOO op? on 60h Ube Gon che ame

JURY DEMANDED

INDEX OF MATTERS BEING FILED

As required by the Local Rules of the United States District Court for the Southern

District of Texas, the attached state court docket sheet contains list of documents being filed with

the Notice of Removal. See “Exhibit A”.

Respectfully submitted,

GAUNTT, KOEN, BINNEY & Kipp, LLP

By

 

W. Chris Surber
State Bar No. 24064052
25700 I-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber@ gkbklaw.com
Counsel for Defendant, Great American Insurance
Company of New York

 
10/18/2019

Skip to Main Content Logout My Account My Cases Search Menu New Civil Search Back

CasE No. 19-08-11439

Case 4:19-cv-04086 Docedysesyinthcbra/Pehurdd(HaseQpcumpns <apx. XSD Page 3 of 92

Location : Al Courts Heip

Questions and Answers on Images

DLM & T, INC. D/B/A CHILDREN'S CHOICE MONTESSORI VS. GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK, CUNNINGHAM LINDSEY U.S. LLC, SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC. F/K/A CUNNINGHAM LINDSEY U.S., LLC, NICOLE NAPIER,

NATALIE SMITH

Selected Event
08/21/2019 &-Fiied Original Petition Document

Cther Events on This Case
08/23/2019 Request For Service

08/23/2019 Request For Service

08/23/2019 Request For Service

08/23/2019 Request For Service

08/23/2019 Request For Service

09/03/2019 Return of Service

09/09/2018 Return of Service
09/09/2019 Return of Service
09/09/2019 Return of Service

09/27/2019 Answer

09/27/2019 Answer
09/30/2019 No Fee Documents

09/30/2019 Notice
09/30/2019 Motion (No Fee)

09/30/2019 Proposed Order

09/30/2019 Notice
10/08/2019 Notice

10/43/2019 Order of Dismissal
10/13/2019 Partial Dismissat

16/13/2019 Partial Dismissal

Other images on This Case

hito:/fodyssey.mctx.org/Secured/CaseDocuments.aspx

Image
Plaintiffs Original Petition

image

Request for Service for Cunningham Lindsey U.S.
LLC

Citation-Standard to Cunningham Lindsey U.S. LLC
Request for Service for Great American Insurance
Company of New York

Citation-Standard to Great American Insurance
Company of New York

Request for Service for Natalie Smith
Citation-Standard to Natalie Smith

Executed Citation to Natalie Smith

Request for Service for Nicole Napier
Citation - Standard - Non-Resident to Nicole Napier

Request for Service for Sedgwick Claims
Management Services, Inc

Citation-Standard to Sedawick Claims Management
Services, Inc

Executed Citation- Great American Insurance
Comapny of New York

Executed Gitation- Sedaqwick Claims

Excuted Citation- Cunningham Lindsey US LLC
Executed Citation tc Natalie Smith

Defendant Great American Insurance Company of
New York Original Answer

Defendants Cunningham Lin U.S. LLC Sedqwick
Claims Management Servi Inc fik/a Cunningham

Defendant Great American Insurance Company of
New York's Election of Leqal Responsibility Under
Sect

Notice of Submission on Defendant Great American
Insurance Cormpany

Defendant's Motion to Dismiss Cunningham Lindsey
U.S. LLC Sedgwick Claims Management Services,

Proposed Order on Defendant's Motion to Dismiss
Cunningham Lindsey U.S. LLC Sedgwick Claims
Notice of Submission on Defendant's Motion to
Dismiss Cunningham Lindsey U.S. LLC Sedgwick
Claims

Notice of Appearance of Counsel

Order on Defendant Great American Insurance
Company of New York's Election of Legal
Responsibility U

Order on Defendant Great American Insurance
Company of New York's Election of Legal
Responsibility

Order on Defendant Great American Insurance

Company of New York's Election of Legal
Responsibility U

 

Image

Page Count
21

Page Count
4
2

a Co wow nN ws RQ = GR > AD

NS

hn

Page Count

A
. “rye . j j i d E-Filed for Ree
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Paeeeplyeccar Sonate Bae;

Melisa Miller, District Cl
Montgomery County, Te:

Deputy Clerk, Jeff Fi
19-08-11439

CAUSE NO.

IN THE DISTRICT COURT OF
Montgomery County - 284th Judicial District Court

DLM & T, INC. D/B/A CHILDREN'S
CHOICE MONTESSORI,

Plaintiff,
Vv. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC,
F/K/A CUNNINGHAM LINDSEY U.S.
LLC, NICOLE NAPIER, NATALIE
SMITH,

Defendants.

0G OGD WGP 00h UG UGA UGR UGR OOP 660 669 60° 60> GOR Ge

JUDICIAL DISTRICT

 

PLAINTIFF’S ORIGINAL PETITION

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, DLM & T, Inc. d/b/a Children’s Choice Montessori (“Plaintiff”), and files
this Plaintiff's Original Petition, complaining of Great American Insurance Company of New
York (““GAIC”), Cunningham Lindsey U.S. LLC (“Cunningham Lindsey”), Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC (“Sedgwick”), Nicole Napier
(“Napier”), and Natalie Smith (“Smith”) (collectively referred to as “Defendants”), and for cause
of action, Plaintiff would respectfully show this Honorable Court the following:

DISCOVERY CONTROL PLAN
L. Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas
Rules of Civil Procedure. This case involves complex issues and will require extensive

discovery. Therefore, Plaintiff will ask the Court to order that discovery be conducted in
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 5 of 92

accordance with a discovery control plan tailored to the particular circumstances of this
suit.

PARTIES
Plaintiff is a Montessori school and daycare operating and/or owning property in
Montgomery County, Texas.
Defendant GAIC is a foreign insurance company engaging in the business of insurance in
the State of Texas. This defendant may be served with personal process, by a process
server, by serving its Attorney for Service CT Corporation System, 1999 Bryan St., Suite
900, Dallas, TX 75201
Defendant Cunningham Lindsey is a domestic adjusting company engaged in the business
of adjusting insurance claims in the State of Texas. This defendant may be served with
personal process, by a process server, by serving its Registered Agent: Corporation Service
Company d/b/a CSC Lawyers, Inc., 211 East 7th Street, Suite 620, Austin, TX 78701.
Defendant Sedgwick is a foreign adjusting company engaged in the business of adjusting
insurance claims in the State of Texas. This defendant may be served with personal
process, by a process server, by serving its Registered Agent: Corporation Service
Company d/b/a CSC Lawyers, Inc., 211 East 7th Street, Suite 620, Austin, TX 78701.
Defendant Nicole Napier is an individual residing in and domiciled in the State of
Kentucky. This defendant may be served with personal process by a process server at her
place of residence at 10339 Limerick Circle, Covington, KY 41015.
Defendant Natalie Smith is an individual residing in and domiciled in the State of Texas.
This defendant may be served with personal process by a process server at her place of

residence at 2350 Bagby St. #11205, Houston, TX 77006.

Page 2
10.

11.

12,

13.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 6 of 92

JURISDICTION
The Court has jurisdiction over this cause of action because the amount in controversy is
within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over
$200,000 but not more than $1,000,000. Plaintiff reserves the right to amend its petition
during and/or after the discovery process.
The Court has jurisdiction over Defendant GAIC because this defendant is a foreign
insurance company that engages in the business of insurance in the State of Texas, and
Plaintiffs causes of action arise out of this defendant’s business activities in the State of
Texas.
The Court has jurisdiction over Defendant Cunningham Lindsey because this defendant
engages in the business of adjusting insurance claims in the State of Texas, and Plaintiff's
causes of action arise out of this defendant’s business activities in the State of Texas.
The Court has jurisdiction over Defendant Sedgwick because this defendant engages in the
business of adjusting insurance claims in the State of Texas, and Plaintiff's causes of action
arise out of this defendant’s business activities in the State of Texas.
The Court has jurisdiction over Defendant Napier because this defendant engages in the
business of adjusting insurance claims in the State of Texas, and Plaintiff's causes of action
arise out of this defendant’s business activities in the State of Texas.
The Court has jurisdiction over Defendant Smith because this defendant engages in the
business of adjusting insurance claims in the State of Texas, and Plaintiff's causes of action

arise out of this defendant’s business activities in the State of Texas.

Page 3
14,

15.

16.

17.

18.

19.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 7 of 92

VENUE
Venue is proper in Montgomery County, Texas, because the insured property is situated in
Montgomery County, Texas. TEX. Civ. PRAC. & REM. CODE §15.032.

FACTS
Plaintiff is the owner of a Texas Commercial Insurance Policy (hereinafter referred to as
“the Policy”), which was issued by GAIC.
Plaintiff owns the insured property, which is specifically located at 22711 Community Dr.,
New Caney, Texas 77357, in Montgomery County (hereinafter referred to as “the
Property”).
GAIC sold the Policy insuring the Property to Plaintiff.
On or about August 26, 2017, Plaintiff's property sustained significant damage as a result
of the forces of Hurricane Harvey, including the nearby tornadoes spun from the storm.
Hurricane Harvey made landfall on the evening of August 25, 2017, near Rockport, Texas.
Maximum sustained winds in Harvey’s eyewall were 130 mph at that time, making it a
Category 4 hurricane. Harvey was the nation’s first major hurricane landfall since
Hurricane Wilma struck South Florida in October 2005— that is, the strongest one in twelve
(12) years. Rain, including wind-driven rain, was the heaviest from any tropical cyclone
in the continental United States. Harvey’s slow-moving path across Southeast Texas
caused extensive damage—including that of New Caney—with wind, wind-driven rain,
and/or other covered perils.
As would be expected in a wind event of this magnitude, Plaintiff's roof sustained
extensive damage during the storm. Water intrusion through the roof caused significant

damage throughout the entire property including, but not limited to, the building’s ceilings,

Page 4
20.

21.

22.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 8 of 92

walls, insulation, and flooring. Plaintiff's property also sustained substantial structural and
exterior damage during the storm, as well as damage to its fence and electrical system.
Furthermore, Plaintiff sustained significant damage to its business personal property and
contents within the building. Plaintiff also sustained loss to its business income as the
result of Hurricane Harvey

Plaintiff submitted a claim to GAIC against the Policy for Business Income, Contents
Damage, Roof Damage, Structural Damage, Water Damage, Wind Damage, and Other
Structure Damage the Property sustained as a result of Hurricane Harvey.

Plaintiff asked that GAIC cover the cost of repairs to the Property, including but not limited
to, repair and/or replacement of the roof and repair of the gutters, siding and interior water
damages to the Property, damage to its fence, and damage to its business personal property
pursuant to the Policy. Plaintiff also asked for GAIC to cover Plaintiff's business income
loss.

Defendant GAIC assigned Defendant Cunningham Lindsey and/or Defendant Sedgwick to
adjust the claim. Defendant Cunningham Lindsey and/or Defendant Sedgwick and/or
Defendant GAIC then assigned Defendants Napier and Smith as the individual adjusters
onthe claim. The adjusters assigned to Plaintiff's claim were improperly trained and failed
to perform a thorough investigation of Plaintiff's claim. Specifically, on or about October
6, 2017, Defendant Smith conducted a substandard inspection of Plaintiff's property. For
example, Defendant Smith spent an insufficient time inspecting Plaintiff entire property
for windstorm damages, including the time it took to inspect the roof. Furthermore,
Defendant Smith made coverage decisions and told Plaintiff which damages specifically

would and would not be covered. Specifically, Defendant Smith told Plaintiff that it had

Page 5
23,

24.

25.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 9 of 92

business income loss. Defendant Smith was neither qualified nor authorized to make
coverage determinations.

The inadequacy of Defendant Smith’s inspection is further evidenced by her report, which
failed to include all of Plaintiff's windstorm damages noted upon inspection. Specifically,
Defendant Smith only included some of Plaintiff's interior damages and completely failed
to include the damage to the roof, fence, and electrical system in her report. Moreover, the
damages that Defendant Smith actually included in her report were grossly undervalued.
Ultimately, Defendant Smith’s estimate did not allow adequate funds to cover the cost of
repairs to all the damages sustained. Defendant Smith’s inadequate investigation was
relied upon by Defendants in this action and resulted in Plaintiff's claim being undervalued
and underpaid.

Defendant Napier also actively participated in the handling of Plaintiffs claim but failed
to conduct a reasonable investigation. Specifically, she corresponded with Plaintiff
regarding their claim in letters regarding its claim, and/or reviewed reports, documents and
information regarding the claim. Moreover, Defendant Napier’s letter dated January 25,
2018 fails to give Plaintiff a reasonable explanation for the partial denial of their claim and
fails to explain how some of the interior damages are covered, when the damage to
Plaintiff's roof is not. Defendant Napier also misrepresents in this letter that Plaintiff's
roof was not damaged by wind. Ultimately, Defendant Napier failed to thoroughly review
Defendant Smith’s assessment of the claim and ultimately approved and/or submitted
Defendant Smith’s inaccurate report of the damages.

Together, Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith set out

to deny and/or underpay on properly covered damages. As a result of this unreasonable

Page 6
26.

27.

28,

29.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 10 of 92

investigation, including the under-scoping of Plaintiff's storm damages during the
investigation and failure to provide full coverage for the damages sustained, Plaintiff's
claim was improperly adjusted, and it was denied adequate and sufficient payment to repair
its property. The mishandling of Plaintiff's claim has also caused a delay in its ability to
fully repair its property, which has resulted in additional damages. To date, Plaintiff has
yet to receive the full payment to which it is entitled under the Policy.

As detailed in the paragraphs below, Defendant GAIC wrongfully denied Plaintiff's claim
for repairs of the Property, even though the Policy provided coverage for losses such as
those suffered by Plaintiff. Furthermore, Defendant GAIC underpaid some of Plaintiff's
claims by not providing full coverage for the damages sustained by Plaintiff, as well as
under-scoping the damages during its investigation.

To date, Defendant GAIC continues to delay in the payment for the damages to the
Property. As such, Plaintiff has not been paid in full for the damages to its property.
Defendant GAIC failed to perform its contractual duties to adequately compensate Plaintiff
under the terms of the Policy. Specifically, it refused to pay the full proceeds of the Policy,
although due demand was made for proceeds to be paid in an amount sufficient to cover
the damaged property, and all conditions precedent to recovery upon the Policy had been
carried out and accomplished by Plaintiff. Defendant GAIC’s conduct constitutes a breach
of the insurance contract between GAIC and Plaintiff.

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith misrepresented to
Plaintiff that the damage to the Property was not covered under the Policy, even though the

damage was caused by a covered occurrence. Defendants GAIC, Cunningham Lindsey,

Page 7
30.

31.

32.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 11 of 92

Sedgwick, Napier, and Smith’s conduct constitutes a violation of the Texas Insurance
Code, Unfair Settlement Practices, TEX. INS. CODE §541.060(a)(1).

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith failed to make an
attempt to settle Plaintiff's claim in a fair manner, although they were aware of their
liability to Plaintiff under the Policy. Defendants GAIC, Cunningham Lindsey, Sedgwick,
Napier, and Smith’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A).

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith failed to explain
to Plaintiff the reasons for their offer ofan inadequate settlement. Specifically, Defendants
GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith failed to offer Plaintiff
adequate compensation, without any explanation why full payment was not being made.
Furthermore, Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith did
not communicate that any future settlements or payments would be forthcoming to pay for
the entire losses covered under the Policy, nor did they provide any explanation for the
failure to adequately settle Plaintiff's claim. Defendants GAIC, Cunningham Lindsey,
Sedgwick, Napier, and Smith’s conduct is a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a)(3).

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith failed to affirm or
deny coverage of Plaintiff's claim within a reasonable time. Specifically, Plaintiff did not
receive timely indication of acceptance or rejection, regarding the full and entire claim, in
writing from Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith.

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith’s conduct

Page 8
33.

34.

35.

36.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 12 of 92

constitutes 2 viclation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.
Cope §541.060(a)(4).

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith refused to fully
compensate Plaintiff, under the terms of the Policy, even though Defendants GAIC,
Cunningham Lindsey, Sedgwick, Napier, and Smith failed to conduct a reasonable
investigation. Specifically, Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier,
and Smith performed an outcome-oriented investigation of Plaintiff's claim, which resulted
in a biased, unfair, and inequitable evaluation of Plaintiff's losses on the Property.
Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith’s conduct
constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.
CopE §541.060(a)(7).

Defendant GAIC failed to meet its obligations under the Texas Insurance Code regarding
timely acknowledging Plaintiff's claim, beginning an investigation of Plaintiff's claim, and
requesting all information reasonably necessary to investigate Plaintiff's claim, within the
statutorily mandated time of receiving notice of Plaintiff's claim. Defendant GAIC’s
conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.
TEX. INS. CODE §542.055.

Defendant GAIC failed to accept or deny Plaintiffs full and entire claim within the
statutorily mandated time of receiving all necessary information. Defendant GAIC’s
conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.
TEX. INS. CODE §542.056.

Defendant GAIC failed to meet its obligations under the Texas Insurance Code regarding

payment of claim without delay. Specifically, it has delayed full payment of Plaintiff's

Page 9
37.

38.

39.

40.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 13 of 92

claim longer than allowed and, to date, Plaintiff has not received full payment for its claim.
Defendant GAIC’s conduct constitutes a violation of the Texas Insurance Code, Prompt
Payment of Claims. TEx. INS. CODE §542.058.

From and after the time Plaintiff's claim was presented to Defendant GAIC, the liability of
Defendant GAIC to pay the full claim in accordance with the terms of the Policy was
reasonably clear. However, Defendant GAIC has refused to pay Plaintiff in full, despite
there being no basis whatsoever on which a reasonable insurance company would have
relied to deny the full payment. Defendant GAIC’s conduct constitutes a breach of the
common law duty of good faith and fair dealing.

Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith knowingly or
recklessly made false representations, as described above, as to material facts and/or
knowingly concealed all or part of material information from Plaintiff.

As a result of Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith’s
wrongful acts and omissions, Plaintiff was forced to retain the professional services of the
attorney and law firm who are representing them with respect to these causes of action.
Plaintiff's experience is not an isolated case. The acts and omissions Defendant GAIC
committed in this case, or similar acts and omissions, occur with such frequency that they
constitute a general business practice of GAIC with regard to handling these types of
claims. Defendant GAIC's entire process is unfairly designed to reach favorable outcomes

for the company at the expense of the policyholders.

Page 10
41,

42.

43,

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 14 of 92

CAUSES OF ACTION:
CAUSES OF ACTION AGAINST DEFENDANTS NAPIER AND SMITH

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendants GAIC and/or Cunningham Lindsey and/or Sedgwick assigned Defendants
Napier and Smith to adjust the claim. Defendants Napier and Smith were improperly
trained to handle claims of this nature and performed an unreasonable investigation of
Plaintiffs damages. During their investigation, the adjusters failed to properly assess
Plaintiff's Hurricane Harvey damages. The adjusters also omitted covered damages from
their report, including the damage to Plaitniff’s roof, many of Plaintiff's interior damages,
the damage to the fence, and the damage to the electrical system. In addition, the damages
that the adjusters did include in the estimate were severely underestimated.

Defendants Napier’s and Smith’s conduct constitutes multiple violations of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations
under this article are made actionable by TEX. INS. CODE §541.151.

Defendants Napier and Smith are each individually liable for their unfair and deceptive
acts, irrespective of the fact each was acting on behalf of Defendant GAIC, because each
is a “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined as
“any individual, corporation, association, partnership, reciprocal or interinsurance
exchange, Lloyds plan, fraternal benefit society, or other legal entity engaged in the
business of insurance, including an agent, broker, adjuster or life and health insurance
counselor,” TEX. INS. CODE §541.002(2) (emphasis added); see also Liberty Mutual
Insurance Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding

an insurance company employee to be a “person” for the purpose of bringing a cause of

Page 11
44,

45.

46.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 15 of 92

action against him or her under the Texas Insurance Code and subjecting him or her to
individual liability).

Falsehoods and misrepresentations may be communicated by actions as well as by the
spoken word; therefore, deceptive conduct is equivalent to a verbal representation.
Defendants’ misrepresentations by means of deceptive conduct include, but are not limited
to: (1) failing to conduct a reasonable inspection and investigation of Plaintiff's damages;
(2) stating that Plaintiff's damages were less severe than they in fact were; (3) using his/her
own statements about the non-severity of the damage as a basis for denying properly
covered damages and/or underpaying damages; and (4) failing to provide an adequate
explanation for the inadequate compensation Plaintiff received. Defendants Napier and
Smith’s unfair settlement practice, as described above and the example given herein, of
misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an
unfair method of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(a)(1).

Defendants Napier’s and Smith’s unfair settlement practice, as described above, of failing
to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,
even though liability under the Policy is reasonably clear, constitutes an unfair method of
competition and an unfair and deceptive act or practice in the business of insurance. TEX.
INS. CODE §541.060(a)(2)(A).

Defendants Napier and Smith failed to explain to Plaintiff the reasons for their offer of an
inadequate settlement. Specifically, Defendants Napier and Smith failed to offer Plaintiff
adequate compensation without any explanation as to why full payment was not being

made. Furthermore, Defendants did not communicate that any future settlements or

Page 12
47.

48.

49.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 16 of 92

payments would be forthcoming to pay for the entire losses covered under the Policy, nor
did they provide any explanation for the failure to adequately settle Plaintiff claim. The
unfair settlement practice of Defendants Napier and Smith as described above, of failing
to promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in
relation to the facts or applicable law, for the offer of a compromise settlement of Plaintiff's
claim, constitutes an unfair method of competition and an unfair and deceptive act or
practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

Defendants Napier and Smith’s unfair settlement practice, as described above, of failing
within a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit
a reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair
and deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).
Defendants Napier and Smith did not properly inspect the Property and failed to account
for and/or undervalued many of Plaintiff's exterior and interior damages, although reported
by Plaintiff to Defendant GAIC. Defendants Napier and Smith’s unfair settlement practice,
as described above, of refusing to pay Plaintiff's claim without conducting a reasonable
investigation, constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

CAUSES OF ACTION AGAINST DEFENDANTS CUNNINGHAM LINDSEY AND SEDGWICK

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendants Cunningham Lindsey and Sedwick’s conduct constitutes multiple violations of
the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All

violations under this article are made actionable by TEX. INS. CODE §541.151.

Page 13
50.

31.

52.

53.

34.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 17 of 92

Defendants Cunningham Lindsey and Sedwick’s unfair settlement practice, as described
above, of misrepresenting to Plaintiff material facts relating to the coverage at issue,
constitutes an unfair method of competition and an unfair and deceptive act or practice in
the business of insurance. TEX. INS. CODE §541.060(a){1).

Defendants Cunningham Lindsey and Sedwick’s unfair settlement practice, as described
above, of failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of the claim, even though liability under the Policy was reasonably clear,
constitutes an unfair method of competition and an unfair and deceptive act or practice in
the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

Defendants Cunningham Lindsey and Sedwick’s unfair settlement practice, as described
above, of failing to promptly provide Plaintiff with a reasonable explanation of the basis in
the Policy, in relation to the facts or applicable law, for its offer of a compromise settlement
of the claim, constitutes an unfair method of competition and an unfair and deceptive act
or practice in the business of insurance. TEX. INS CODE §541.060(a)¢(3).

Defendants Cunningham Lindsey and Sedwick’s unfair settlement practice, as described
above, of failing within a reasonable time to affirm or deny coverage of the claim to
Plaintiff, or to submit a reservation of rights to Plaintiff, constitutes an unfair method of
competition and an unfair and deceptive act or practice in the business of surance. TEX.
INS, CODE §541.060(a)(4).

Defendants Cunningham Lindsey and Sedwick’s unfair settlement practice, as described

above, of refusing to pay Plaintiff's claim without conducting a reasonable investigation,

Page 14
35.

56.

37.

38.

59.

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 18 of 92

constitutes an unfair method of competition and an unfair and deceptive act or practice in
the business of insurance. TEX. INS. CODE §541.060(A)(7).
CAUSES OF ACTION AGAINST ALL DEFENDANTS
Plaintiff is not making any claims for relief under federal law.
FRAUD
Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith are liable to
Plaintiff for common law fraud.
Each and every one of the representations, as described above, concerned material facts for
the reason that absent such representations, Plaintiff would not have acted as they did, and
which Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith knew were
false or made recklessly without any knowledge of their truth as a positive assertion.
The statements were made with the intention that they should be acted upon by Plaintiff,
who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer injury
and constituting common law fraud.
CONSPIRACY TO COMMIT FRAUD
Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith are liable to
Plaintiff for conspiracy to commit fraud. Defendants GAIC, Cunningham Lindsey,
Sedgwick, Napier, and Smith were members of a combination of two or more persons
whose object was to accomplish an unlawful purpose or a lawful purpose by unlawful
means. In reaching a meeting of the minds regarding the course of action to be taken
against Plaintiff, Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith
committed an unlawful, overt act to further the object or course of action. Plaintiff suffered

injury as a proximate result.

Page 15
60,

61.

62.

63.

64.

65.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 19 of 92

CAUSES OF ACTION AGAINST GAIC ONLY
Defendant GAIC is liable to Plaintiff for intentional breach of contract, as well as
intentional violations of the Texas Insurance Code, and intentional breach of the common
law duty of good faith and fair dealing.

BREACH OF CONTRACT

Defendant GAIC’s conduct constitutes a breach of the insurance contract made between
GAIC and Plaintiff.
Defendant GAIC’s failure and/or refusal, as described above, to pay the adequate
compensation as it is obligated to do under the terms of the Policy in question, and under
the laws of the State of Texas, constitutes a breach of GAIC’s insurance contract with
Plaintiff.

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

Defendant GAIC’s conduct constitutes multiple violations of the Texas Insurance Code,
Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article
are made actionable by TEX. INS. CODE §541.151.

Defendant GAIC’s unfair settlement practice, as described above, of misrepresenting to
Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of
competition and an unfair and deceptive act or practice in the business of insurance. TEX.
INS. CODE §541.060(a)(1).

Defendant GAIC’s unfair settlement practice, as described above, of failing to attempt in
good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

Defendant GAIC’s liability under the Policy was reasonably clear, constitutes an unfair

Page 16
66.

67,

68.

69.

70,

Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 20 of 92

method of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(a)(2)(A).

Defendant GAIC’s unfair settlement practice, as described above, of failing to promptly
provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the
facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an
unfair method of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(a)(3).

Defendant GAIC’s unfair settlement practice, as described above, of failing within a
reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a
reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair
and deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).
Defendant GAIC’s unfair settlement practice, as described above, of refusing to pay
Plaintiff's claim without conducting a reasonable investigation, constitutes an unfair
method of competition and an unfair and deceptive act or practice in the business of
insurance, TEX. INS. CODE §541.060(a)(7).

NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
THE PROMPT PAYMENT OF CLAIMS

Defendant GAIC’s conduct constitutes multiple violations of the Texas Insurance Code,
Prompt Payment of Claims. All violations made under this article are made actionable by
TEX. INS. CODE §542,060.

Defendant GAIC’s failure to acknowledge receipt of Plaintiffs claim, commence
investigation of the claim, and request from Plaintiff all items, statements, and forms that

it reasonably believed would be required within the applicable time constraints, as

Page 17
71.

72.

73.

74,

73.

76.

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 21 of 92

described above, constitutes a non-prompt payment of claims and a violation of TEX. INS.
CODE §542.055.

Defendant GAIC’s failure to notify Plaintiff in writing of its acceptance or rejection of the
claim within the applicable time constraints, constitutes a non-prompt payment of the
claim. TEX. INS. CODE §542.056.

Defendant GAIC’s delay of the payment of Plaintiff's claim following its receipt of all
items, statements, and forms reasonably requested and required, longer than the amount of
time provided for, as described above, constitutes a non-prompt payment of the claim.
TEX. INS. CODE §542.058.

ACTS CONSTITUTING ACTING AS AGENT

As referenced and described above, and further conduct throughout this litigation and

lawsuit, Cunningham Lindsey, Sedgwick, Napier, and Smith are agents of Defendant

GAIC based on their acts during the handling of this claim, including inspections,

adjustments, and aiding in adjusting a loss for or on behalf of the insurer. TEX. INS. CODE

§4001.051.

Separately, and/or in the alternative, as referenced and described above, Defendant GAIC

ratified the actions and conduct of Cunningham Lindsey, Sedgwick, Napier, and Smith

including the completion of their duties under the common law and statutory law.
BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

Defendant GAIC’s conduct constitutes a breach of the common law duty of good faith and

fair dealing owed to insureds in insurance contracts.

Defendant GAIC’s failure, as described above, to adequately and reasonably investigate

and evaluate Plaintiff's claim, although, at that time, Defendant GAIC knew or should have

Page 18
77.

78.

79.

80.

81.

82,

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 22 of 92

known by the exercise of reasonable diligence that its liability was reasonably clear,
constitutes a breach of the duty of good faith and fair dealing.

KNOWLEDGE
Each of the acts described above, together and singularly, was done “knowingly,” as that
term is used in the Texas Insurance Code, and was a producing cause of Plaintiff's damages
described herein.

DAMAGES

Plaintiff would show that all of the aforementioned acts, taken together or singularly,
constitute the producing causes of the damages sustained by Plaintiff.
As previously mentioned, the damages caused by Hurricane Harvey have not been properly
addressed or repaired in the months since the storm, causing further damages to the
Property, and causing undue hardship and burden to Plaintiff. These damages are a direct
result of Defendants GAIC, Cunningham Lindsey, Sedgwick, Napier, and Smith’s
mishandling of Plaintiff's claim in violation of the laws set forth above.
For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which is
the amount of their claim, together with attorney’s fees.
For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff
is entitled to actual damages, which include the loss of the benefits that should have been
paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing
conduct of the acts described above, Plaintiff asks for three times their actual damages.
TEX. INS. CODE §541.152.
For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of their claim, as well as simple interest on the amount of the claim

Page 19
83.

84.

85.

86.

87,

Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 23 of 92

as damages cach year at the rate determined on the date of judgment by adding five percent
to the interest rate determined under Section 304.003, Finance Code, together with
attorney's fees. TEX. INS. CODE §542.060.
For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to
compensatory damages, including all forms of loss resulting from the insurer's breach of
duty, such as additional costs, economic hardship, losses due to nonpayment of the amount
the insurer owed, exemplary damages, and damages for emotional distress.
For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for
knowingly fraudulent and malicious representations, along with attorney’s fees, interest,
and court costs.
For the prosecution and collection of this claim, Plaintiff has been compelled to engage the
services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is
entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorney
in the preparation and trial of this action, including any appeals to the Court of Appeals
and/or the Supreme Court of Texas.
JURY DEMAND

Plaintiff hereby requests that all causes of action alleged herein be tried before a jury
consisting of citizens residing in Montgomery County, Texas. Plaintiff hereby tenders the
appropriate jury fee.

WRITTEN DISCOVERY

REQUESTS FOR DISCLOSURE

Plaintiff's Request for Disclosure to Defendant Great American Insurance Company is

attached as “Exhibit A.”

Page 20
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 24 of 92

REQUESTS FOR PRODUCTION

88. Plaintiff's First Request for Production to Defendant Great American Insurance Company

is attached as “Exhibit B.”

INTERROGATORIES

89. Plaintiff ’s First Set of (Claim Specific) Interrogatories to Defendant Great American

Insurance Company is attached as “Exhibit C.”

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said
Plaintiff has and recovers such sums as would reasonably and justly compensate it in accordance
with the rules of law and procedure, as to actual damages, treble damages under the Texas
Insurance Code, and all punitive and exemplary damages as may be found. In addition, Plaintiff
requests the award of attorney’s fees for the trial and any appeal of this case, for all costs of Court
on its behalf expended, for prejudgment and post judgment interest as allowed by law, and for any

other and further relief, either at law or in equity, to which it may show itself justly entitled.

Respectfully submitted,

Mostyn LAW

/s/ Michael A. Downey
Michael A. Downey
State Bar No. 24087445
3810 West Alabama Street
Houston, Texas 77027
(713) 714-0000 (Office)
(713) 714-1111 (Facsimile)
maddocketefile@mostynlaw.com

ATTORNEY FOR PLAINTIFF

Page 21
Case 4:19-cv-04086 Documenti1-1 Filed on 10/18/19 in TXSD PagBe@éived and E-Filed for Rec
8/23/2019 10:19,

. Melisa Miller, District Ci

Request for Service Montgomery County, Te:

ss Deputy Clerk, Megan Shil
Montgomery County District Clerk ¥ 9

 

CASE NUMBER; 19-08-11439 CURRENT COURT: 284th Judicial District Court

Name(s) of Documents to be served: Plaintiff's Original Petition

 

 

FILE DATE of document(s) to be served: 98/21/2019 Month/Day/Year

SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):
issue Service to: Cunningham Lindsey U.S. LLC

Address of Service: 211 East 7th Street, Suite 620
City, State & Zip: Austin, Texas 78701

 

 

 

Agent (if applicable}: Corporation Service Company d/b/a CSC Lawyers, Inc.

 

[__] Check here to have citation addressed to wherever the addressee may be found.

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)

 

(lll Citation for Personal Service [_] Secretary of State Citation ($12.00) [_| Civil Injunction/TRO
[| Citation by Posting [_] Highway Commission ($12.00) "| Certiorari

["] Citation by Publication [_] Commissioner of insurance ($12.00) ["] Precept

["] Citation Scire Facias [] Hague Convention ($16.00) [ _]Subpoena

|_| Writ of Garnishment [| Capias (not an E-Issuance) [] Other (Please

[| Writ of Sequestration | Temporary Restraining Order (Family) Describe)

[ | Writ of Attachment [_| Temporary Ex Parte Protective Order

[__| Writ of Habeas Corpus [_] Notice of Appl. For Protective Order

[_] Notice of Hearing/Show Cause [| Notice of Foreign Judgment (UIFSA) (See additional Forms for
[| Regular Mail (only available for [| Notice of Foreign Judgment (UCCJEA) Post Judgment Service)
Expedited Foreclosures and UIFSA (by certified mail service)

Foreign Judgments

 

SERVICE BY: (Check the appropriate box.)

 

 

(ml E-Issuance by District Clerk (No Service Copy Fees Charged) (Note:) CAPIAS is not an E-Issuance Option
“Citations returned electronically will be e-served through E-file Texas to requesting attorney/pro se.

[J ATTORNEY PICK-UP (phone or email contact):
[| MAIL to attorney at Attorney of Record’s address on file in case record.

[] CERTIFIED MAIL by District Clerk

[_] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
[_] OTHER, explain:

 

 

 

 

issuance of Service requested by:
Attorney/Party Name: Michael A. Downey Bar# or ID: 24087445
Mailing Address: 3810 West Alabama Street, Houston, Texas 77027

Phone Number: (713) 714-0000
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 26 of 92

CITATION

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A. Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next

following the expitation of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Cunningham Lindsey U.S, LLC
Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this

citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 21st day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shail promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

assy
yt tay
W

wg TS oO ig My, . : . .

Sar ee, Melisa Miller, District Clerk

se. “Ot
eS. {0% Montgomery County, Texas
ZO. “3s
25", ose By: atin Vriange _Siones: 0123/2010 02:53 Pm

Bees wes ¥

“GkSi gt eee its

 

oe
4, * SS
“Hoang

y
Lauren Marquis, Deputy
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 27 of 92

OFFICER’S RETURN
Cause No. 19-08-11439 Court No: 284th Judicial District Court
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith
To: Cunningham Lindsey U.S. LLC
Address: Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

Came to hand the ____day of »20__, at o'clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

Name Date/Time Place, Course and distance from Courthouse

 

 

Mannet of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL s County, Texas
By: , Deputy
AFFIANT

Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, ot attempts to serve a citation shall sign and return, The return must
either be verified or be signed under penalty of perjury.

Areturn signed under penalty of perjury must contain the
statement below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date of birth is lf , and my address is

 

 

ID# & Exp. Of Certification

 

} DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in , County, State of :
on the day of , 20

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD PagBegéived @i@ E-Filed for Rec
8/23/2019 10:19.

. Melisa Miller, District Cl
Request for Service Montgomery County, Te:

Deputy Clerk, Megan Shif
Montgomery County District Clerk eputy Clerk, Megan Shi

 

CASE NUMBER: 19-08-11439 CURRENT COURT: 284th Judicial District Court

Name(s) of Documents to be served: Plaintiff's Original Petition

 

 

FILE DATE of document(s) to be served: 98/21/2019 Month/Day/Year

SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):
issue Service to: Great American Insurance Company of New York

Address of Service: 1999 Bryan Street, Suite $00
City, State & Zip: Dallas, Texas 75201
Agent (if applicable): CT Corporation System
[] Check here to have citation addressed to wherever the addressee may be found.

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)

 

(ml Citation for Personal Service [_] Secretary of State Citation ($12.00) [_] Civil Injunction/TRO
[] Citation by Posting "] Highway Commission ($12.00) [| Certiorari

[| Citation by Publication | Commissioner of Insurance ($12.00) ] Precept

[| Citation Scire Facias [_] Hague Convention ($16.00) [_] Subpoena

[__] Writ of Garnishment [| Capias (not an E-Issuance) [~] Other (Please

[] Writ of Sequestration [| Temporary Restraining Order (Family) Describe)

["] writ of Attachment |] Temporary Ex Parte Protective Order

[| Writ of Habeas Corpus [_] Notice of Appl. For Protective Order

[_] Notice of Hearing/Show Cause [] Notice of Foreign Judgment (UIFSA) (See additional Forms for
[_] Regular Mail (only available for [|] Notice of Foreign Judgment (UCCJEA) Post Judgment Service}
Expedited Foreclosures and UIFSA (by certified mail service)

Foreign Judgments

 

SERVICE BY: (Check the appropriate box.)

 

 

(ml £-Issuance by District Clerk (No Service Copy Fees Charged) (Note:) CAPIAS is not an E-issuance Option
*Citations returned electronically will be e-served through E-file Texas to requesting attorney/pro se.

[_] ATTORNEY PICK-UP (phone or email contact):
["] MAIL to attorney at Attorney of Record’s address on file in case record.

[] CERTIFIED MAIL by District Clerk

[] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
["] OTHER, explain:

 

 

 

 

Issuance of Service requested by:
Attorney/Party Name: Michael A. Downey Bar# or ID: 24087445
Mailing Address: 3810 West Alabama Street, Houston, Texas 77027

Phone Number: (713) 714-0000

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 29 of 92

CITATION

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A. Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Great American Insurance Company of New York
Registered Agent CT Corporation System
1999 Bryan St Suite 900
Dallas TX 75201

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 21st day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and piven under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

tlltinay

o'nONTGO, 4,
ae ¥ Mey

ates,
+* .
‘

Melisa Miller, District Clerk
Montgomery County, Texas

. i, ‘Signed: 8/23/2019 02:53 PM
By: iter ‘Warause

Lauren Marquis, Deputy

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 30 of 92

OFFICER’S RETURN

Cause No. 19-08-11439 Court No: 284th Judicial District Court

Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith

To: Great American Insurance Company of New York
Address: Registered Agent CT Corporation System
1999 Bryan St Suite 900

Dallas TX 75201

Came to hand the ___day of ,»20__, at o’clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

Name Date/Time Piace, Course and distance from Courthouse

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL $ County, Texas
By: , Deputy
AFFIANT

Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date of birth is oo // , and my address is

 

 

ID# & Exp. Of Certification

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in, , County, State of ;
on the day of » 29

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Pag®e@éived and E-Fited for Rec

8/23/2019 10:19,

. Melisa Mitler, District Ci

Request for Service Montgomery County, Te:

tk Deputy Clerk, Megan Shii
Montgomery County District Clerk

 

CASE NUMBER: 19-08-11439 CURRENT COURT: 284th Judicial District Court

Name(s) of Documents to be served: Plaintiff's Original Petition

 

 

FILE DATE of document(s) to be served: 08/21/2019 Month/Day/Year

SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):

Issue Service to: Natalie Smith

Address of Service: 2900 Bagby Street #11205

City, State & Zip: Houston, Texas 77006

Agent (if applicable):
(Ml Check here to have citation addressed to wherever the addressee may be found.

 

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)

 

[mi] Citation for Personal Service [| Secretary of State Citation ($12.00) [| Civil Injunction/TRO
[| Citation by Posting [| Highway Commission ($12.00) |_| Certiorari

[__] Citation by Publication [] Commissioner of Insurance ($12.00) —_[__] Precept

[_] Citation Scire Facias |_| Hague Convention ($16.00) [_] Subpoena

["] writ of Garnishment ["] Capias {not an E-Issuance) ["] Other (Please

("| Writ of Sequestration ["] Temporary Restraining Order (Family) Describe)

|] Writ of Attachment [|_| Temporary Ex Parte Protective Order

[| writ of Habeas Corpus [_] Notice of Appl. For Protective Order

[| Notice of Hearing/Show Cause _[_| Notice of Foreign Judgment (UIFSA) (See additional Forms for
[_] Regular Mail (only available for [] Notice of Foreign Judgment (UCCJEA) Post Judgment Service)
Expedited Foreclosures and UIFSA (by certified mail service)

Foreign Judgments

 

SERVICE BY: (Check the appropriate box.)

 

 

[ml E-issuance by District Clerk (No Service Copy Fees Charged} (Note:) CAPIAS is not an E-Issuance Option
*Citations returned electronically will be e-served through E-file Texas to requesting attorney/pro se.

[] ATTORNEY PICK-UP (phone or email contact):
[| MAIL to attorney at Attorney of Record’s address on file in case record.

[| CERTIFIED MAIL by District Clerk

[_] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
[_] OTHER, explain:

 

 

 

 

Issuance of Service requested by:
Attorney/Party Name: Michael A. Downey Bar# or 1D: 24087445
Mailing Address; 9810 West Alabama Street, Houston, Texas 77027

Phone Number: (713) 714-0000

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 32 of 92

CITATION

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A. Downey
P.O. Box 2985 3810 W Alabama St
Cenroe, Texas 77305 Houston TX 77027
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Natalie Smith
2350 Bagby St #11205
Houston TX 77006
OR WHEREVER THE ADDRESSEE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 21st day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

 

 

Y 4, * . s :
Ri Melisa Miller, District Clerk
= . "Fs
x 0% Montgomery County, Texas
se "OF 3
26: {SE
z a : = = By: > yen “Yavege Signed: W23/2019 02:53 PM
Ses, re .
“aig a as Lauren Marquis, Deputy

4, *
At
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 33 of 92

OFFICER’S RETURN
Cause No. 19-08-11439 Court No: 284th Judicial District Court
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith
To: Natalie Smith
Address: 2350 Bagby St #11205

Houston TX 77006

OR WHEREVER THE ADDRESSEE MAY BE FOUND
Came to hand the ___ day of 20__, at o’clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

 

Name Date/Time Place, Course and distance from Courthouse

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL $ County, Texas
By: ; Deputy
AFFIANT

Complete if you are a person other than a Sheriff, Constable, ot Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date of birth is {___f , and my address is

 

 

ID# & Exp. Of Certification

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in. County, State of ,
on the day of , 20

 

 

DATE

 

Declarant /Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
-Filed for R
“Bir ATR ers 19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pageeeevet oe eo DOT,
Melisa Miller, District Cl

0% YoBel, CITATION | Depuly clerk, Patriots Mo

Cause Number: 19-08-11439

Clerk of the Court Attotney Requesting Service
Melisa Mitler Michael A. Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next

following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Natalie Smith
2350 Bagby St #11205
Houston TX 77006
OR WHEREVER THE ADDRESSEE MAY BE FOUND

You are heteby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 2ist day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napiet, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaixitiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according ta requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

. T s ‘ + ‘
See Fea ei, Melisa Miller, District Clerk

So at,
s° 9% Montgomery County, Texas
zo: "GE
Eo: 'z = . ;
ay. IRs By: Signed: #2972019 02:53 PM

% “ate

",

 

rp
e:, apes :
tapbig ts" oe Lauren Marquis, Deputy
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 35 of 92

OFFICER’S RETURN’
Cause No. 19-08-11439 Court No: 284th Judicial District Court
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith
To: Natalie Smith
Address: 2350 Bagby St #11205

Houston TX 77006

OR WHEREVER THE ADDRESSEE MAY BE FOUND .
Came to hand the ___ day of 20__, at o’clock, and executed in County,
‘Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
mes and places, to wit:

Name Date/Time Place, Course and distance from Courthouse

 

 

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

 

 

 

 

 

an ei Ay ‘fer

And the cause of failure to execute this process is: pe et & Ve

: “TACTIED
And information received as to the whereabouts of said defendant(s) being: * *“* “"“~
FEES:
Serving Petition and Copy 3

OFFICER
TOTAL $ County, Texas
By: » Deputy

AFFIANT

Complete if you are a petson other than a Sheriff, Constable, or Clerk of the Court, In accordance with Rule 107: the
officer, or authorized person who services, or attempts to setve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A ceturn signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is Declatant/ Authorized Process Server

My date of birth is_ of / : and my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in, County, State of :

on the day of » 20 .

 

 

ID# & Exp. Of Certification

 

 

 

DATE

 

Declarant/ Authorized Process Server

 

 

ID# & Exp. Of Certification
NOTARY

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 36 of 92

CAUSE NUMBER: 19-08-11439
DLM & T, INC. B/B/A CHILDREN'S

CHOICE MONTESSORI
PLAINTIFF IN THE 284TH JUDICIAL DISTRICT
vs COURT OF MONTGOMERY COUNTY,

TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK., ET AL
DEFENDANT

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, on this day ANDREW SCARTH, personally appeared before me and
stated under oath as follows:

My name is ANDREW SCARTH. | am over the age of eighteen (18), I am not a party to this case, and have no
interest in its outcome. J am in all ways competent to make this affidavit and this affidavit is based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE 100,
HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Friday September 06, 2019 AT 10:57 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION,
EXHIBIT A; EXHIBIT B AND EXHIBIT C came to hand for service upon NATALIE SMITH.

On Saturday September 07, 2019 at 10:00 AM - The above named documents were hand delivered to: NATALIE
SMITH @ 455 WILDWOOD FOREST DR. #2303, SPRING, TX 77380, in Person.

FURTHER AFFIANT SAYETH NOT.

 

 

ANDREW SCARTH
PSC#13161 EXP 16/31/19

SEPTEMBER, 2019 to attest witness my hand and seal of office.

SWORN TO AND SUBSCRIBED before me by ANDREW SCARTH appeared on this day of
¢

 

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS

aus ieuattiies 2019.09.408846

. %
wily, CLAUDIA LEWIS ‘
‘ 2 Notary Public, Staia ci fevas i
Camm, Expwes 11-11-2022 ;
fietary iP ea 25113

8 seer | ?
ean SFR SPE aE ae

 
  
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pag®eeivei aay E-Filed for Rec
8/23/2019 10:19.

. Melisa Miller, District Cl

Request for Service Montgomery County, Te:

. os Deputy Clerk, Megan Shif
Montgomery County District Clerk

 

CASE NUMBER: 19-08-11439 CURRENT COURT: 284th Judicial District Court

Name(s) of Documents to be served; Plaintiff's Original Petition

 

 

FILE DATE of document(s) to be served: 98/21/2019 Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):

Issue Service to: Nicole Napier
Address of Service: 10339 Limerick Circle

City, State & Zip: Covington, Kentucky 41015

 

 

Agent (if applicable):
(if! Check here to have citation addressed to wherever the addressee may be found.

 

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)

 

(Ml Citation for Personal Service [| Secretary of State Citation ($12.00) [_] Civil injunction/TRO
|_| Citation by Posting [| Highway Commission ($12.00) [| Certiorari

[_] Citation by Publication [| Commissioner of Insurance ($12.00) [|] Precept

[_] Citation Scire Facias [ | Hague Convention ($16.00) [_] subpoena

[~] writ of Garnishment [__] Capias (not an E-Issuance) ["] Other (Please

J Writ of Sequestration [| Temporary Restraining Order (Family) Describe)

[| Writ of Attachment [| Temporary Ex Parte Protective Order

[~] Writ of Habeas Corpus [ | Notice of Appl. For Protective Order

"J Notice of Hearing/Show Cause [| Notice of Foreign Judgment (UIFSA) (See additional Forms for
{| Regular Mail (only available for [] Notice of Foreign Judgment (UCCJEA) Post Judgment Service}
Expedited Foreclosures and UIFSA (by certified mail service)

Foreign Judgments

 

SERVICE BY: (Check the appropriate box.)

 

 

(Ml E-Issuance by District Clerk (No Service Copy Fees Charged) (Note:) CAPIAS is not an E-Issuance Option
*Citations returned electronically will be e-served through E-file Texas to requesting attorney/pro se.

[| ATTORNEY PICK-UP (phone or email contact):
[| MAIL to attorney at Attorney of Record’s address on file in case record.

[j CERTIFIED MAIL by District Clerk

[”] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
[| OTHER, explain:

 

 

 

 

issuance of Service requested by:
Attorney/Party Name: Michael A. Downey Bar# or ID; 24087445
Mailing Address; 3810 West Alabama Street, Houston, Texas 77027

Phone Number: (713) 714-0000
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 38 of 92

NON-RESIDENT CITATION

Cause Number: 19-08-11439

CLERK OF THE COURT ATTORNEY REQUESTING THIS SERIVCE
Melisa Miller Michael A, Downey
P.O. BOX 2985 3810 W Alabama St
CONROE, TEXAS 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO RESPONDENT: “You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you.”

To: Nicole Napier
10339 Limerick Circle
Covington KY 41015
OR WHEREVER THE ADDRESSEE MAY BE FOUND
You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 a.m. of the Monday next after the expiration of twenty days after the date of service of this
citation before the 284th Judicial District Court at the Courthouse of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 2ist day of August, 2019, in this case,
numbered 19-08-11439 on the docket of said court, and styled,

DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New
York, Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f{/k/a Cunningham
Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hercof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019

shiebeteyy
a ty,
 woNT 8 Oa %,
a

g MONT AS Mi, Melisa Miller, District Clerk

= . LS
PAs =
a+ 1S
33: * 02 Montgomery County, Texas
20: ize
=O 38 .
ory iw : .
3 oy. ., ws By: Saute “Yara Signed: 8/23/2019 02:53 PM
Sagat tse ¥ 7
; eae Lauren Marquis, Deputy

tg * mS
“iW
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 39 of 92
OFFICER’S RETURN
Cause No: 19-08-11439

Court No: 284th Judicial District Court

Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of
New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a
Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

TO: Nicole Napier

Address for Service: 10339 Limerick Circle

Covington KY 41015

OR WHEREVER THE ADDRESSEE MAY BE FOUND

Came to hand the ___ day of ,20__, at o’clock, and executed in

County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original
Petition , at the following times and places, to wit:

Name Date/Time Place, Course and distance from Courthouse

 

 

Manner of service:

 

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

FEES:
Serving Petition and Copy $

OFFICER
TOTAL $ County, Texas

By: , Deputy

AFFIANT
Complete if you are a person other than a Shetiff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the statement
below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date of bitthis_ oo /_/ , and my address is

 

 

ID# & Exp. Of Certification

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in , County, State of ,on
the day of , 20

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

 

NOTARY
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pagteaswes ana E-Filed for Rec
8/23/2019 10:19,

. Melisa Miller, District Cl
Request for Service Montgomery County, Te:
os Deputy Clerk, Megan Shii
Montgomery County District Clerk

 

CASE NUMBER: 19-08-11439 CURRENT COURT: 284th Judicial District Court

Name{s) of Documents to be served: Plaintiff's Original Petition

 

 

FILE DATE of document(s) to be served: 98/21/2019 Month/Day/Year

SERVICE TO BE ISSUED ON (Please List Exactly as The Name Appears in The Pleading to Be Served):
issue Service to: Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC

Address of Service: 211 East 7th Street, Suite 620
City, State & Zip: Austin, Texas 78701
Agent (if applicable): Corporation Service Company d/b/a CSC Lawyers, Inc.

 

 

 

 

[_] Check here to have citation addressed to wherever the addressee may be found.

TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the appropriate box)

 

[Mi Citation for Personal Service ["] Secretary of State Citation ($12.00) [| Civil injunction/TRO
["] Citation by Posting [_] Highway Commission ($12.00) [_] Certiorari

[_] Citation by Publication [_] Commissioner of Insurance ($12.00) —_[__| Precept

[_] Citation Scire Facias [~] Hague Convention ($16.00) [] Subpoena

[| Writ of Garnishment [_] Capias (not an E-Issuance) [_] Other (Please

|] Writ of Sequestration [| Temporary Restraining Order (Family) Describe)

[| Writ of Attachment [| Temporary Ex Parte Protective Order

[_] Writ of Habeas Corpus [] Notice of Appl. For Protective Order

[”] Notice of Hearing/Show Cause [_] Notice of Foreign Judgment (UIFSA) (See additional Forms for
|] Regular Mail (only available for [| Notice of Foreign Judgment (UCCJEA} Post Judgment Service)
Expedited Foreclosures and UIFSA (by certified mail service)

Foreign Judgments

 

SERVICE BY: (Check the appropriate box.)

 

(lil E-Issuance by District Clerk (No Service Copy Fees Charged} (Note:) CAPIAS is not an E-Issuance Option
*Citations returned electronically will be e-served through E-file Texas to requesting attorney/pro se.

[_] ATTORNEY PICK-UP {phone or email contact):
[_] MAIL to attorney at Attorney of Record’s address on file in case record.

[| CERTIFIED MAIL by District Clerk

[_] CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
[_] OTHER, explain:

 

 

 

 

 

Issuance of Service requested by:
Attorney/Party Name: Michael A. Downey Bar# or ID; 24087445
Mailing Address: 8810 West Alabama Street, Houston, Texas 77027

Phone Number: (713) 714-0000

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 41 of 92

CITATION

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A, Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Sedgwick Claims Management Services, Inc. f{/k/a Cunningham Lindsey U.S., LLC
Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

You ate hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 23rd day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

 

“ T 44,
x hon . Go y lay
32 92%  — Melisa Miller, District Clerk
= = . O% Montgomery County, Texas
20° 7ZE
ay . ide By: Ae [ites “Woareyte Signed: 8/29/2019 02:54 PM
ah “we :
“8, ‘, 7S Lauren Marquis, Deputy
ON Sy eet gs
“Ny, we

*
At
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 42 of 92

OFFICER’S RETURN
Cause No. 19-08-11439 Court No: 284th Judicial District Court
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith
To: Sedgwick Claims Management Services, Inc. f{/k/a Cunningham Lindsey U.S., LLC
Address: Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

Came to hand the ___day of 20__, at o’clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

 

Name Date/Time Place, Coutse and distance from Courthouse

 

 

Manner of setvice:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL se County, Texas
By: : Deputy
AFFIANT

Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date of birth is an | , and my address is

 

 

ID# & Exp. Of Certification

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in. County, State of ’
on the day of , 20

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
tb _ LYyoqOdde 4:19-cv-04086 Docurhent1-1 Filed on 10/18/19 in TXSD PagBessvet oe oota t Rec
9/3 14:45,

Melisa Miller, District Cl
Montgomery County, Te:

CIT. ATION Deputy Clerk, Megan Shit

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A. Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default ju ent
may be taken against you.

To: Great American Insurance Company of New York
Registered Agent CT Corporation System
1999 Bryan St Suite 900
Dallas TX 75201

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 2ist day of August, 2019 numbered 19-
08-11439 on the decket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. {/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The natute of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 25rd day of August,
2019.

Day ey
oat tent 89%, : + Pee
se he Melisa Miller, District Clerk
za. *Oo
33: <= Montgomery County, Texas
3" <5

a ay. . y, Signed: 8/23/2019 02°53 PM
“ebeee ates By: Jour Wang Sg 19:02:53 PI

Lauren Marquis, Deputy
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 44 of 92

‘ OFFICER’S RETURN
Cause No. 19-08-11439 Court No: 284th Judicial District Court .
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S, LLC, Sedgwick Claims Management Services, Inc. {/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith

To: ’ Great American Insurance Company of New York
Address: Registered Agent CT Corporation System

1999 Bryan St Suite 900

Dallas TX 75201

Came to hand the ___day of 20, at o’clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit: -

Name Date/Time Place, Course and distance from Courthouse

 

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL $ County, Texas
By: > Deputy
AFFIANT

Cooxplete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and retum. ‘The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:

My full name is : Declarant/ Authorized Process Server
My date of birth is 0 / / , and my address is

 

 

 

. ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE :

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in, , County, State of ,
on the day of > 20 .

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 45 of 92
CAUSE NUMBER: 19-08-11439
DLM & T, INC. D/B/A CHILDREN'S

CHOICE MONTESSORI
PLAINTIFF IN THE 284TH JUDICIAL DISTRICT
vs COURT OF MONTGOMERY COUNTY,

TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK., ET AL
DEFENDANT

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, on this day DANN WATHEN, personally appeared before me and
stated under oath as follows:

My name is D}ANN WATHEN. I am over the age of eighteen (18), | am not-a party to this case, and have no
interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE 100,
HOUSTON, HARRIS COUNTY, TX 77009, U.S.A,

ON Monday August 26, 2019 AT 11:00 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION,
EXHIBIT A; EXHIBIT B AND EXHIBIT C came to hand for service upon GREAT AMERICAN
INSURANCE COMPANY OF NEW YORK BY SERVING ITS REGISTERED AGENT CT
CORPORATION SYSTEM.

On Thursday August 29, 2019 at 12:31 PM - The above named documents were hand delivered to: GREAT
AMERICAN INSURANCE COMPANY OF NEW YORK BY SERVING ITS REGISTERED AGENT
CT CORPORATION SYSTEM @ 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201, in Person. by
delivering to Terri Thongsavit, designated agent.

FURTHER AFFIANT SAYETH NOT.

 

D'ANN WATHEN
PSC#6622 EXP 06/30/19

SWORN TO AND SUBSCRIBED before me by D'ANN WAT i ihe day of
AUGUST, 2019 to attest witness my hand and seal ef Office.

a = “ on NOTARY PUBLIC IN AND
[ oteedl,, DAVID SHANE GEBHARDT | FOR THE STATE OF TEXAS
s te i
|

  
 

 

 

 

   
   

2019,08.404520

 

yi 17ES
Melisa Miller, District Cl

Montgomery County, Te:
Deputy Clerk, Megan Shif

. . ; E-Filed for Rec
6 ALO DOUINS 6 Document 1-1 Filed on 10/18/19 in TXSD Pagtessived aw 3/8/3019 9:06,

CITATION

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Milles Michael A. Downey
P.O. Box 2985 3810 W Alabama St
Conroe, Texas 77305 Houston TX 77027
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the cletk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Sedgwick Claims Management Services, Inc. £/k/a Cunningham Lindsey U.S., LLC
Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
Citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

08-11439 on the docket of said court, and styled, DLM & 'T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof,

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

Melisa Miller, District Clerk
Montgomery County, Texas

By: , Signed: 8/29/2019 02:54 PM

Lauren Marquis, Deputy

 

* x
“aww
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 47 of 92

OFFICER’S RETURN

Cause No. 19-08-11439 Court No: 284th Judicial District Court .

Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith

To: Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC
Addtess: Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620

Austin TX 78701

Came to hand the __day of » 20__, at o’clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

Name . Date/Time Place, Course and distance from Courthouse

 

 

 

Manner of service:

 

*And not executed as to the defendants(s}
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is;

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

 

 

FEES;
Serving Petition and Copy $
OFFICER
TOTAL § County, Texas
By: » Deputy
AFFIANT

Complete if you are a petson other than a Sheriff, Constable, or Clerk of the Court. In accotdance with Rule 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury,

A teturn signed under penalty of petjury must contain the
statement below in substantially the following form:

My full name is Declarant/ Authorized Process Server
My date ofbirthis. / / , and my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

 

ID# & Exp. Of Certification

 

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in , County, State of ,
on the day of 3 20 .

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY -

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 48 of 92

CAUSE NUMBER: 19-08-11439
DLM & T, INC. D/B/A CHILDREN'S

CHOICE MONTESSORI
PLAINTIFF IN THE 284TH JUDICIAL DISTRICT
vs COURT OF MONTGOMERY COUNTY,

TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK., ET AL
DEFENDANT

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, on this day D.ANN WATHEN, personally appeared before
me and stated under oath as follows:

My name is DANN WATHEN. I am over the age of eighteen (18), I am not a party to this case, and
have no interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is
based on personal knowledge. The facts stated herein are true and correct. My business address is:
1320 QUITMAN ST. STE 100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Monday August 26, 2019 AT 10:45 AM - CITATION, PLAINTIFF'S ORIGINAL
PETITION, EXHIBIT A; EXHIBIT B AND EXHIBIT C came to hand for service upon
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC F/K/A CUNNINGHAM LINDSEY
U.S., LLC REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC
LAWYERS INC..

On Friday August 30, 2019 at 12:47 PM - The above named documents were hand delivered to:
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC F/K/A CUNNINGHAM LINDSEY
US., LLC REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC
LAWYERS INC. @ 211 E. 7TH STREET, SUITE 620, AUSTIN, TX 78701, in Person.by
delivering to Vanessa Hernandez, designated agent.

FURTHER AFFIANT SAYETH NOT.

 

D'ANN WATHEN
PSC#6622 EXP 06/30/21

 

| ek CHRISTOPHER S WATHEN [E

ae AF oon Public, State of Toxes|f
= Comm. Expires 04-18-2023 16
Notary 1D 10486976 If

2019.08.404511

 
. -CV- - i i ved arid E-Filed for Rec

(s. Ut Pase.2>19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pag&es@ve 3/5/9019 8.07,
Melisa Miller, District Cl

, Montgomery County, Te:

CITATION Deputy Clerk, Megan Shif

Cause Number: 19-08-11439

Clerk of the Court Attommey Requesting Service
Melisa Miller Michael A, Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attomey
does not file a writen answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Cunningham Lindsey U.S. LLC
Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
211 East 7th Street Suite 620
Austin TX 78701

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 18:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse

of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 2ist day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requitements of law, and the
mandates thereof, and make due return as the law directs.

issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019,

 

syouTaog 4, . . .

got ee ee Melisa Miller, District Clerk

irc OS .
Fs: “22 Montgomery County, Texas
£o° 23:

tr Ee *

36. vg

eT Nee By: Jaen “Praraaure, __ Sired szeizoseo2-ss Pm

“igtg +s ae

¥
we Lauren Marquis, Deputy

as
i s
Tera
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 50 of 92

OFFICER'S RETURN

Cause No, 19-08-11439 Court No: 284th Judicial District Court

Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith

To: Cunningham Lindsey U.S, LLC
Address: Registered Agent Corporation Service Company d/b/a CSC Lawyers Inc
711 East 7th Street Suite 620

Austin TX 78701

Came to hand the ___day of + 20__, at o'clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
times and places, to wit:

 

Name Date/ Time Place, Course and distance from Courthouse

 

 

Mannet of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

 

 

And the cause of failure to execute this process is:

 

And information received as to the whereabouts of said defendant(s) being:

 

 

 

 

FEES:
Serving Petition and Copy $
OFFICER
TOTAL $ County, Texas
By: » Deputy
AFFPIANT

Complete if you are 2 person other than a Sheriff, Constable, or Clerk of the Court. la accordance with Rule 107: the
officer, or authorized person who services, of attempts to setve a citation shall sign and return. The return must
either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is Declatant/Authorized Process Server

My date of bitthis__/  / and my address is

1 DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in County, State of > .
on the day of » 20 .

 

 

ID# & Exp. Of Certification

 

 

 

DATE

 

Declarant/ Authorized Process Servet

 

ID# & Exp. Of Certification

 

 

NOTARY
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 51 of 92

CAUSE NUMBER: 19-08-11439
DLM & T, INC. D/B/A CHILDREN'S

CHOICE MONTESSORI
PLAINTIFF IN THE 284TH JUDICIAL DISTRICT
vs COURT OF MONTGOMERY COUNTY,

TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK., ET AL
DEFENDANT

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, on this day D'ANN WATHEN, personaily appeared before
me and stated under oath as follows:

My name is D'ANN WATHEN. I am over the age of eighteen (18), I am not a party to this case, and
have no interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is
based on personal knowledge. The facts stated herein are true and correct. My business address is:
1320 QUITMAN ST. STE 100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Monday August 26, 2019 AT 11:02 AM - THE STATE OF TEXAS ORIGINAL PETITION-
DISCLOSURES CITATION, CITATION, PLAINTIFF'S ORIGINAL PETITION, EXHIBIT A;
EXHIBIT B AND EXHIBIT C came to hand for service upon CUNNINGHAM LINDSEY U.S.
LLC BY SERVING ITS REGISTERD AGENT CORPORATION SERVICE COMPANY
D/B/A CSC LAWYERS INC.

On Friday August 30, 2019 at 12:47 PM - The above named documents were hand delivered to:
CUNNINGHAM LINDSEY U.S. LLC BY SERVING ITS REGISTERD AGENT
CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INC @ 211 E. 7TH STREET,
SUITE 620, AUSTIN, TX 78701, in Person. by delivering to Vanessa Hernandez, designated agent.

FURTHER AFFIANT SAYETH NOT.

 

D'ANN WATHEN
PSC#6622 EXP 06/30/21

  

 

cate

set ee fs,
Loe % Notary Public, State of Texas 2019.08.404523
= Comm. Expires 04-16-2023
fi Notary ID 104686976

  
    

 

B
HE

 

      
  
9/9/2019 2:01 |
Melisa Miller, District Cl

0%. 40H, CITATION Montgomery County, Te

“Gi Aere19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pag@e&éived @@ E-Filed for Rec

Cause Number: 19-08-11439

Clerk of the Court Attorney Requesting Service
Melisa Miller Michael A. Downey

P.O. Box 2985 3810 W Alabama St

Conroe, Texas 77305 Houston TX 77027

THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next

following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To: Natalie Smith
2350 Bagby St #11205
Houston TX 77006
OR WHEREVER THE ADDRESSEE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the Plaintiff's Originai Petition at or
before 10:00 A.M. of the Monday next after the expiration of twenty days after the date of service of this
citation before the Honorable 284th Judicial District Court Montgomery County, Texas at the Courthouse
of said County in Conroe, Texas.

Said Plaintiff's Original Petition was filed in said court on this the 21st day of August, 2019 numbered 19-
08-11439 on the docket of said court, and styled, DLM & T, inc. d/b/a Children's Choice Montessori VS.
Great American Insurance Company of New York, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S., LLC, Nicole Napier, Natalie Smith

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition accompanying this citation and made a past hereof,

‘The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law ditects.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 23rd day of August,
2019.

tllitletinyy,,

 

\ Tr ft, . 4 . .
son "Phe, Melisa Miller, District Clerk
s,o.* i

sh. 0% Montgomery County, Texas
gD: “SE
=oOr [Gs
EGy BS > ,
ae ix By:_datien ‘Worause Signed, 6/23/2019 02:53 PM

“tae esse eye Lauren Marquis, Deputy

Ni
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 53 of 92

OFFICER’S RETURN’
Cause No. 19-08-11439 Court No: 284th Judicial District Court
Style: DLM & T, inc. d/b/a Children's Choice Montessori VS. Great American Insurance Company of New York,
Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.,
LLC, Nicole Napier, Natalie Smith
To: Natalie Smith
Address: 2350 Bagby St #11205

Houston TX 77006

OR WHEREVER THE ADDRESSEE MAY BE FOUND ;
Came to hand the ___day of 20__, at o'clock, and executed in County,
Texas by delivering to each of the within named defendants in person, a true copy of this citation with the date of
delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following
dmes and places, to wit:

 

 

Name Date/Time Place, Course and distance from Courthouse

 

 

Manner of service:

 

*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

   
 

Jeo AW
PERSE
ACY

And information received as to the whereabouts of said defendant(s) being: Ae ES

  

And the cause of failure to execute this process is:

 

 

 

 

FEES:
Serving Petition and Copy = $
OFFICER
TOTAL $. County, Texas
By: , Deputy
AFFIANT

Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with Role 107: the
officer, or authorized person who services, or attempts to serve a citation shall sign and return. The retutn must
either be verified or be signed under penalty of perjury.

A tetutn signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is Declarant/Authotized Process Server

My date of birthis 3 / _/ , and my address is
1 DECLARE UNDER PENALTY OF PERJURY THAT THE

 

 

ID# & Exp. Of Certification

 

 

 

 

FOREGOING IS TRUE AND CORRECT SWORN AND SUBSCRIBED ON
Executed in ; County, State of :
on the day of > 20 .

DATE

 

Declarant/ Authorized Process Server

 

ID# & Exp. Of Certification

 

NOTARY

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 54 of 92

CAUSE NUMBER: 19-08-11439
DLM & T, INC. D/B/A CHILDREN'S

CHOICE MONTESSORI
PLAINTIFF IN THE 284TH JUDICIAL DISTRICT
vs COURT OF MONTGOMERY COUNTY,

TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK., ET AL
DEFENDANT

AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority, on this day ANDREW SCARTH, personally appeared before me and
stated under oath as follows:

My name is ANDREW SCARTH. | am over the age of eighteen (18), I am not a party to this case, and have no
interest in its outcome. ] am in all ways competent to make this affidavit and this affidavit is based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE 100,
HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Friday September 06, 2019 AT 10:57 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION,
EXHIBIT A; EXHIBIT B AND EXHIBIT C came to hand for service upon NATALIE SMITH.

On Saturday September 67, 2019 at 10:00 AM - The above named documents were hand delivered to: NATALIE
SMITH @ 455 WILDWOOD FOREST DR. #2303, SPRING, TX 77380, in Person.

FURTHER AFFIANT SAYETH NOT.

 

 

ANDREW SCARTH
PSC#I31IG6I EXP 10/31/19

SWORN TO AND SUBSCRIBED before me by ANDREW SCARTH appeared on this day of
SEPTEMBER, 2019 to attest witness my hand and seal of office.

 

 

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS
: sae cuaiire iby 2019.09.408846
oe CLAUDIA LEWIS
‘ % Notary Public, Sinie ot fewas

Conia. Expres 71-1 WAREZ

   
   
 
 
 

© age AER ay Su MRR

¢
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Pag&es8ivefi gad E-Filed for Rec
9/27/2019 12:00 :

Melisa Miller, District Cl
Montgomery County, Te:
Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439
DLM & T, INC. D/B/A CHILDREN’S

CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

OOP 0GR GOR UG UGD GOR 8GR UR GOR UG? Si 8G 6 OOD

284" JUDICIAL DISTRICT

DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW _YORK’S
ORIGINAL ANSWER TO PLAINTIFE’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, Defendant, Great American Insurance Company of New York (hereinafter
“Great American” and/or “Defendant’”), which files this Original Answer to the Plaintiffs Original
Petition. In support hereof, Defendant would respectfully show this Honorable Court as follows:
1. Defendant asserts a general denial as authorized by Rule 92 of the Texas Rules of
Civil Procedure, and upon trial of this case will require Plaintiff to prove each and every allegation
asserted against Defendant by a preponderance of the evidence, as is required by the laws of this

State of Texas and the Constitution of the United States.

2. Plaintiff has failed to state any claim against Defendant upon which relief can be
granted.

3. Defendant denies that it has, in any manner, breached any contract with Plaintiff.

4, Defendant denies that it has, at any time, in any way breached any duty of good

faith and fair dealing owed to Plaintiff.
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 56 of 92

5. Defendant denies that it has violated any provision of Article 541 of the Texas
Insurance Code in the handling of Plaintiffs claim for insurance proceeds,

6. Defendant denies that it has violated any provision of Article 542 of the Texas
Insurance Code in the handling of Plaintiff's claim for insurance proceeds.

7. Defendant denies that it has, in any manner, violated any fiduciary duty or
responsibility it may owe or have owed to Plaintiff with regard to the investigation, handling and
determination of Plaintiff's claim for insurance proceeds.

8. Defendant specifically denies that it acted in bad faith in the handling of Plaintiff's
claim for insurance proceeds.

9. Defendant specifically denies Plaintiff's allegations that Defendant knowingly,
intentionally, and/or recklessly did unconscionable acts or omissions in the investigation of
Plaintiff's claim.

10. Defendant denies that it has violated any provision of the Texas Insurance Code
and/or the Texas Deceptive Trade Practices Act in the investigation of Plaintiffs claim.

il. Defendant denies that it has, in any manner, acted fraudulently or with malice with
respect to Plaintiff's claim.

12. Defendant denies that Plaintiff is entitled to recover attorney’s fees, as there has
been no breach of the insurance contract issued by Defendant by virtue of the handling of
Plaintiff’s claim for insurance benefits. In addition, Defendant has not violated any statutory or
regulatory obligation it may have to Plaintiff that would give rise to a claim for recovery of
attorney’s fees.

13. Defendant would further show that Plaintiff's actions brought pursuant to the Texas

Insurance Code are groundless and brought in bad faith, or in the alternative, brought for purposes

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 2
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 57 of 92

of harassment. As such, Plaintiff is in violation of Article 541 of the Texas Insurance Code and
Defendant is, therefore, entitled to recover its reasonable and necessary attorney’s fees.

14, Defendant invokes the legal doctrine allowing it, as appropriate, a percentage
credit, offsetting a reduction of liability and damages, if any, against any judgment ultimately
rendered in this matter for that amount it has previously paid to Plaintiff for damages incurred as
a result of the loss that allegedly occurred at the insured location.

15. An award of exemplary damages against Defendant would violate the substantive
and procedural due process provisions of the Texas and United States Constitutions, as well as the
open courts and excessive fines provision of the Texas Constitution. Moreover, as a matter of state
and federal constitutional law and/or sound public policy, any finding in support of an award of
exemplary damages must be based upon clear and convincing evidence, not a mere preponderance
of the evidence.

16. Defendant pleads that the provisions of Chapter 41 of the Texas Civil Practices and
Remedies Code are applicable and which govern, limit, cap, and otherwise apply to the exemplary
damages, if any, that Plaintiff may seek or attempt to recover.

17. Defendant denies that it is liable for common law fraud. Defendant denies that it
made representations to Plaintiff concerning material facts that Defendant knew were false or made
recklessly without any knowledge of the truth, Defendant denies that it made false representations
to Plaintiff with the intention that the alleged false representations be relied on by Plaintiff.
Defendant denies that the allegedly false representations caused Plaintiff to suffer injury.

18. Defendant denies that it is liable for conspiracy to commit fraud. Defendant denies
that it was a member of a combination of two or more persons whose object was to accomplish an

unlawful purpose or a lawful purpose by unlawful means.

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 3
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 58 of 92

19. Defendant specifically denies that it caused Plaintiff mental anguish in the handling
of any claims for insurance proceeds made by Plaintiff. Defendant would show that Plaintiff, a
corporation, cannot experience mental anguish. See Huddleston v. Pace, 790 8.W.2d 47, 52 (Tex.
App.—San Antonio 1990, writ denied). An award of mental anguish damages to a corporation
would therefore be improper.

20. Defendant specifically denies that it caused Plaintiff emotional distress in the
handling of any claims for insurance proceeds made by Plaintiff. Defendant would show that
Plaintiff, a corporation, cannot experience emotional distress. See Huddleston v. Pace, 790 S.W.2d
47, 52 (Tex. App.—-San Antonio 1990, writ denied). An award of emotional distress damages to
a corporation would therefore be improper.

AFFIRMATIVE DEFENSES

21. Great American affirmatively pleads that coverage for damages alleged by Plaintiff
under the policy issued to Plaintiff by Great American Insurance Company of New York, which
forms the basis of this lawsuit, is excluded and/or limited by the terms and conditions of the policy
issued to the Plaintiff by Great American. Great American specifically pleads that the policy
issued to Plaintiffby Great American Insurance Company of New York, policy no. MAC 1527852
00 00, contains the following relevant provisions which apply to Plaintiff's claim:

SELECT BUSINESS POLICY

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

SB 86 02 (Ed. 02 15)

A. Coverage

We will pay for direct physical loss of or damage to Covered Property

shown in the Declarations caused by or resulting from any Covered Cause
of Loss.

ae oe OF

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE4
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 59 of 92

B. Covered Causes of Loss

Covered Causes of Loss means Risks of Direct Physical Loss unless loss is:

1, excluded in Section C. Exclusions; or
2. limited in Section D. Limitations;
that follow.

Cc, Exclusions

1.

We will not pay for loss or damaged caused directly or indirectly by
any of the following. Such loss or damage is excluded regardless of
any other cause or event that contributes concurrently or in any
sequence to the loss.

ee *
g. Water
(1) ‘Flood, surface water, waves (including tidal wave
and tsunami) tides, tidal water, overflow of any body
of water, or spray, by any of these all whether driven
by wind or not.

(2) Mudslide or mudflow.

(3) Water under the ground surface pressing on, or
flowing or seeping through:

(a) foundations, walls, floors or paved surfaces;
(b) basements, whether paved or not; or
(c) doors, windows or other openings; or

(4) Waterborne material carried or otherwise moved by
any of the water referred to in paragraph (4) or (3),
or material carried or otherwise moved by mudslide

or mudflow.

This exclusion applies regardless of whether any of the
above, in paragraphs (1) through (4), is caused by an act of

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 5
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 60 of 92

nature, man-made or is otherwise caused. An example of a
situation to which this exclusion applies is the situation
where a dam, levee, seawall or other boundary or
containment system fails in whole or in part, for any reason,
to contain the water.

But if Water, as described in para- graphs g.(1) through g.(4)
above results in fire, explosion, theft or sprinkler leakage, we
will pay for the loss or damage caused by that fire, explosion,
theft or sprinkler leakage.

This exclusion does not apply to Covered Personal Property
in due course of transit.

2. We will not pay for loss or damage caused by or resulting from any
of the following:

*k &

d. (1) wear and tear;

(2) rust, or other corrosion, decay, deterioration,
spoilage, hidden or latent defect or any quality in
property that causes it to damage or destroy itself;

otk oF

But if an excluded cause of loss that is listed in 2.d (1)
through (8) results in a “specified cause of loss” or building
glass breakage, we will pay for the loss or damage caused by
that “specified cause of loss” or building glass breakage.

3. We will not pay for loss or damage caused by or resulting from any
of the following 3.a. through 3.c. But if an excluded Cause of Loss
that is listed in 3.a. through 3.c. results in a Covered Cause of Loss,
we will pay for the loss or damage caused by that Covered Cause of
Loss.

* ok

c. Faulty, inadequate or defective:

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 6
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 61 of 92

(1) _ planning, zoning, development, surveying, siting;

(2) design, specifications, workmanship, repair,
construction, renovation, remodeling, grading,
compaction;

(3) materials used in repair, construction, renovation or
remodeling; or

(4) maintenance;

of part or all of any property on or off the described location.

OF ok

D. Limitations

* RO
4, We will not pay more than $10,000 for loss or damage to the interior
of any building or structure or to the contents in the building or
structure caused by or resulting from rain, snow, sleet, ice, sand or
dust, whether driven by wind or not, unless:
a. the building or structure first sustains damage by a Covered
Cause of Loss to its roof, excluding temporary coverings, or
walls through which the rain, snow, sleet, ice, sand or dust
enters; or
b. the loss or damage is caused by or results from thawing of
snow, sleet or ice on the building or structure.
ko

22. Defendant affirmatively pleads that Plaintiff has failed to mitigate its alleged
damages herein as required under applicable law and, therefore, any such claims or causes of action
are barred to that extent. Therefore, even if Defendant is found to be liable, which Defendant
adamantly disputes, Defendant is entitled to a reduction in damages, if any should be found, as a

result of Plaintiff's failure, if any, to mitigate the damages which it has alleged.

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 7
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 62 of 92

23. Pleading further and subject to the foregoing, without waiving same, Defendant
affirmatively plead that Plaintiff cannot segregate the damages, if any, caused by wear and tear,
age, deterioration, and/or lack of maintenance, from the damages, if any, that it claims or contends
was caused by the incident in question.

24. Pleading further and subject to the foregoing, without waiving same, Defendant
specifically pleads that, where a covered and non-covered peril combine to cause Plaintiff's
alleged damages, Plaintiff must segregate its alleged damages and prove the damages attributable
solely to the covered peril. Defendant requires Plaintiff to segregate its alleged damages and prove
the damages attributable solely to the alleged covered cause of loss.

25. Pleading further and subject to the foregoing, without waiving same, Defendant
affirmatively pleads that Plaintiff cannot prove that the incident in question caused a covered cause
of loss to the roof of the property. Defendant denies the incident in question caused wind damage
to the roof of the property.

REQUEST FOR DISCLOSURES

26. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested
to disclose, within 30 days of the service of this request, the information or material described in
Rule 194 (a) through (1).

PRAYER

For these reasons, Defendant Great American Insurance Company of New York
respectfully files this Original Answer and Requests for Disclosure, and therefore prays for a take
nothing judgment, for all its costs, and for all other relief to which it may show itself to be justly

entitled.

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 8
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 63 of 92

Respectfully submitted,

GAUNTT, KOEN, BINNEY & KIDD, LLP
off Ze
a

By

W. Chris Surber

State Bar No. 24064052
25700 I-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber@gkbklaw.com

Counsel for Defendant,
Great American Insurance Company of New York

 

CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on September 27, 2019

Mr. Michael A. Downey

Mostyn Law

3810 West Alabama Street

Houston, Texas 77027

Telephone: 713-714-0000

Facsimile: 713-714-1111

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

 

W. Chris Surber

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORIGINAL ANSWER
PAGE 9
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD PagBeGelved aya E-Filed for Rec
9/27/2019 2:46 |

Melisa Miller, District Cl

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN'S
CHOICE MONTESSORI,
Plaintiff,

§ IN THE DISTRICT COURT OF
§
§
§
VS. § | MONTGOMFERY COUNTY, TEXAS
§
GREAT AMERICAN INSURANCE §
COMPANY OF NEW YORK, §
CUNNINGHAM LINDSEY U.S. LLC, §
SEDGWICK CLAIMS §
MANAGEMENT SERVICES, INC. §
F/K/A CUNNINGHAM LINDSEY U.S. §
LLC, NICOLE NAPIER, NATALIE §
SMITH, §
Defendants. § 284T™ JUDICIAL DISTRICT
DEFENDANTS CUNNINGHAM LINDSEY U.S. LLC, SEDGWICK CLAIMS

MANAGEMENT SERVICES, INC. F/K/A CUNNINGHAM LINDSEY U.S. LLC,
AND NATALIE SMITH’S ORIGINAL ANSWER

Defendants CUNNINGHAM LINDSEY U.S. LLC, SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC., F/K/A CUNNINGHAM LINDSEY U.S. LLC, and
NATALIE SMITH (collectively “Defendants”) file their Original Answer to the Petition of DLM
& T, INC. D/B/A CHILDREN'S CHOICE MONTESSORI (“Plaintiff”), and in support thereof,
respectfully shows as follows:

L GENERAL DENIAL

1. Under Rule 92 of the Texas Rules of Civil Procedure, Defendants assert a general
denial to the entirety of Plaintiff's Original Petition, and any supplemental or amended petitions,
and each and every allegation, claim, and/or cause of action asserted in those petitions. Defendants
respectfully request the Court and Jury require Plaintiff to prove its claims, charges and allegations

by a preponderance of the evidence and/or clear and convincing evidence according to the
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 65 of 92

Constitutions of the State of Texas and the United States and the laws, regulations, and statutes of

the State of Texas and the United States.

i. AFFIRMATIVE DEFENSES

2. Without waiving the foregoing, and for further answer, if any be necessary,
Defendants, as set forth below, assert the following conjunctive and/or alternative defenses:

3. Plaintiff's damages, if any, are the result of acts and/or omissions, fault, negligence,
breach of contract, violation of statute, and/or breach of duty, by or of persons, entities, and/or
parties over whom Defendants have no control and for whom Defendants have no legal
responsibility. Such acts and/or omissions were the sole cause, sole proximate cause, producing
cause, or a new and independent intervening or superseding cause of the alleged injuries to
Plaintiff.

4, Plaintiff's damages, if any, are the result, in whole or in part, of Plaintiff's own
fault, acts and/or omissions, negligence, breach of duty, violation of statute, and/or breach of
contract or that of its agents or representatives or employees.

5. Defendants are entitled to submit issues of proportionate fault and/or proportionate
causation in accordance with the Texas Civil Practice & Remedies Code for the percentage of
responsibility assigned to each by the trier of fact.

6. Defendants are not in privity of contract with Plaintiff and deny that they breached
any contract or violated any statutory or common law duty owed to Plaintiff.

7. Defendants deny that they violated the Texas Insurance Code.

8. Defendants did not engage in unfair settlement practices.
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 66 of 92

9. Defendants plead the doctrine of comparative good faith and fair dealing as an
equitable factor in adjudging the relative positions of the parties in this case.

10. Defendants deny that they caused confusion or misunderstanding, that they made
false or misleading statements that they misrepresented or failed to disclose any material
information related to this matter, or that they engaged in any unconscionable course of conduct.

11. Plaintiff failed to exercise reasonable care to avoid and mitigate the damages it
seeks to recover herein, which damages Defendants dispute, and accordingly, Defendants are not
liable for any damages that could and should have been avoided or mitigated.

12. _— Plaintiff's claims and the damages it seeks are barred because Plaintiff has failed to
comply with or satisfy conditions precedent.

13. Plaintiff's extra-contractual claims are barred because its contract claims are barred.

14. Defendants deny they committed fraud. Defendants further deny they engaged in
a conspiracy to commit fraud.

15. In the event Plaintiff has any damages, which is expressly denied, Plaintiff has the
burden of allocating between covered and uncovered perils and damages.

16. Defendants deny that they owe Plaintiff the amounts claimed and, thus, any
payment from Defendants to Plaintiff was and/or would constitute unjust enrichment.

17. Defendants invoke their rights under the Due Process Clause and Equal Protective
Clause of the Fourteenth Amendment of the United States Constitution and affirmatively pleads
that Plaintiff's pleading for punitive damages and/or exemplary damages is violative of the
Fourteenth Amendment. Further, Defendants affirmatively plead that the assessment and award
of punitive damages is violative of the Eighth Amendment of the United States Constitution as it

is applied to the States through the Fourteenth Amendment of the United States Constitution, in
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 67 of 92

that such awards potentially constitute an excessive fine imposed without the protections of
fundamental due process. Accordingly, Defendants invoke their rights under the Eighth and
Fourteenth Amendments and respectfully requests that this Court disallow any award of punitive
and/or exemplary damages in as much as an award in this case would be violative of Defendants’
constitutional rights. Defendants further invoke their rights under the Fifth Amendment, as applied
through the Fourteenth Amendment to the United States Constitution, wherein it reads in part “No
person shall be... deprived of . . . property without due process of law. . .”

18. Defendants specifically plead that any award of punitive damages must be
supported by clear and convincing evidence.

19. Without waiving the foregoing and for further answer, if any be necessary,
Defendants reserve the right to amend its answer to Plaintiff's allegations in accordance with the
Texas Rules of Civil Procedure and/or other applicable law.

I. JURY DEMAND

20. Pursuant to Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants hereby
make a demand for a jury trial in this cause. A jury fee is being paid simultaneously with the filing
of this demand.

IV. RULE 193.7 NOTICE

21. Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants give
actual notice to Plaintiff that any and all documents produced may be used against Plaintiff as the
party producing the documents at any pretrial proceeding and/or at the trial of this matter without

the necessity of authenticating the documents. See Tex. R. Civ. P. 193.7.
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 68 of 92

Vv. REQUEST FOR DISCLOSURES

22, Pursuant to Texas Rule of Civil Procedure 194, Plaintiff is requested to disclose to
Defendants, within thirty days of service of this request, the information or material described in
Rule 194.2(a)-(1). See Tex. R. Civ. P. 194.2.

V. PRAYER
Defendants prays that Plaintiff takes nothing by reason of this suit, that Defendants be
released, discharged and found not liable to Plaintiff, that the parties pay their own costs, and for
such other and further relief, both general and special, at law and in equity, to which Defendants
are justly entitled.

Respectfully submitted,

SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

By:_/s/ Bruce R. Wilkin
Bruce R. Wilkin
Texas Bar No. 24053549
bwilkin@shackelford.Jaw
Tim Redden Jr.
Texas Bar No. 24099654
tredden@shackelford.law
717 Texas Ave, 27" Floor
Houston, Texas 77002
Tel: 832-415-1801
Fax: 832-415-1095

ATTORNEYS FOR DEFENDANTS CUNNINGHAM
LInDsEY U.S. LLC, SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC. F/K/A CUNNINGHAM
LINDSEY U.S. LLC, AND NATALIE SMITH
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 69 of 92

CERTIFICATE OF SERVICE

I certify that on the 27" day of September, 2019, 2 copy of the foregoing document was
forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure.

Michael A. Downey

State Bar No. 24087445

3810 West Alabama Street
Houston, Texas 77027

(713) 714-0000 (Office)

(713) 714-1111 (Facsimile)
maddocketefile@mostynlaw.com

Counsel for Plaintiff
/s/ Bruce R. Witkin
Bruce Wilkin
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD  PacRecalyesfang E-Filed for Rec
9/30/2019 10:47.

Melisa Miller, District Ci
Montgomery County, Te:
Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY USS. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S, LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

0GT GOD OG% 6GR UGG 0G2 UG 60D oGn 0G GOO UO UO Ko

284% JUDICIAL DISTRICT
DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK?’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE

TEXAS INSURANCE CODE

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Defendant, Great American Insurance Company of New York (hereinafter

“Great American”), and files this its Election of Legal Responsibility Under Section 542A.006 of

the Texas Insurance Code (hereinafter the “Election”) as follows:

I. RELEVANT BACKGROUND
1, Plaintiff, DLM & T, Inc. d/b/a Children’s Choice Montessori (“Plaintiff”), filed
claim number AXXXXXXXX with Great American. The same claim was adjusted by one or more
individuals at Great American’s request, including Defendants, Cunningham Lindsey U.S. LLC,

Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie

Smith (collectively “Cunningham Lindsey”). For purposes of this Election, Cunningham Lindsey

is considered Great American’s “agent” under Texas Insurance Code section 542A.001, which

defines the term “agent” as an “employee, agent, representative or adjuster who performs any act

on behalf of [Great American].” TEX. INS. CODE ANN. § 542A.001(1).
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 71 of 92

2, On August 21, 2019, Plaintiff filed this action on the claim and named Great
American, Cunningham Lindsey, and Great American’s in house adjuster, Nicole Napier, as
defendants. The suit was served on Great American on August 29, 2019. Plaintiff's counsel
agreed to extend Great American’s answer deadline until September 30, 2019.

Il. ELECTION

3. Under Section 542A.006(a) of the Texas Insurance Code, Great American hereby
elects to accept legal responsibility for whatever liability Defendants, Cunningham Lindsey U.S.
LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and
Natalie Smith, might have to Plaintiff for their respective acts and/or omissions related to claim
number AXXXXXXXX and by this pleading Plaintiff is provided written notice of Great American’s
Election.

I. DISMISSAL OF CUNNINGHAM LINDSEY WITH PREJUDICE

4, Under Section 542A.006(c) of the Texas Insurance Code and based on Great
American’s Election, this Court “shall dismiss” this action against Defendants, Cunningham
Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.
LLC, and Natalie Smith, with prejudice. Great American hereby requests the Court enter all such
documents necessary to effectuate this dismissal with prejudice.

IV. REQUEST FOR RELIEF

FOR THESE REASONS, Defendant, Great American Insurance Company of New York,
prays that this Election be filed with the records of this cause and that Defendants, Cunningham
Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.

LLC, and Natalie Smith, be dismissed from this action with prejudice as mandated under Chapter

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE TEXAS INSURANCE CODE
PAGE 2
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 72 of 92

542A of the Texas Insurance Code, and for all other and further relief to which it may be justly
entitled.
Respectfully submitted,

GAUNTT, KOEN, BINNEY & KIDD, LLP

By
W. Chris Surber
State Bar No. 24064052

25700 I-45 North, Ste 150

Spring, TX 77386

Telephone: 281-367-6555

Facsimile: 281-367-3705

E-Mail: chris.surber@gkbklaw.com

Counsel for Defendant,

Great American Insurance Company of New York

CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on September 30, 2019

Mr. Michael A. Downey
Mostyn Law

3810 West Alabama Street
Houston, Texas 77027
Telephone: 713-714-0000
Facsimile: 713-714-1111

E-Mail: madowney@mostyniaw.com
Attorneys for Plaintiff

W. Chris Surber

 

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE TEXAS INSURANCE CODE
PAGE 3
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Pagkegived ay@ E-Fited for Rec
9/30/2019 10:47.

Melisa Miller, District Cl

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19.08-11439
DLM & T, INC. D/B/A CHILDREN’S

CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

GREAT AMERICAN INSURANCE

COMPANY OF NEW YORK,

CUNNINGHAM LINDSEY U.S. LLC,

SEDGWICK CLAIMS MANAGEMENT §

SERVICES, INC. F/K/A/ CUNNINGHAM §

LINDSEY U.S. LLC, NICOLE NAPIER, §

NATALIE SMITH,

Defendants § 284" JUDICIAL DISTRICT

§
8
V. § | MONTGOMERY COUNTY, TEXAS
§
§
§
§

NOTICE OF SUBMISSION ON DEFENDANT GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK’S ELECTION OF LEGAL RESPONSIBILITY UNDER
SECTION 542A,006 OF THE TEXAS INSURANCE CODE

Please take notice that Defendant Great American Insurance Company of New York’s
Election of Legal Responsibility Under Section 542A.006 of The Texas Insurance Code, has

been set for submission on Friday, October 11, 2019 at 9:00 o’clock a.m.

Respectfully submitted,

“_ dL F2 & Kipp, LLP

W. Chris Surber
State Bar No. 24064052
25700 1-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber@gkbklaw.com
Counsel for Defendant,
Great American Insurance Company of New York

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 74 of 92

CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of
Civil Procedure on September 30, 2019

Mr. Michael A. Downey

Mostyn Law

3810 West Alabama Street

Houston, Texas 77027

Telephone: 713-714-0000

Facsimile: 713-714-1111

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

W. Chris Surber

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD PagReetivert ang E-Filed for Rec
9/30/2019 1:12!

Melisa Miller, District Ci

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

Vv. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY US. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY US. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

SOR COR OOS GOD 608 SO 6OF 500 100 40> 6Oo aan oom 6G?

284 JUDICIAL DISTRICT
DEFENDANT’S MOTION TO DISMISS CUNNINGHAM LINDSEY US. LLC,
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. F/K/A CUNNINGHAM
LINDSEY U.S. LLC, AND NATALIE SMITH
PURSUANT TO SECTION 5424.006 OF THE TEXAS INSURANCE CODE

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, Great American Insurance Company of New York (“Great American”),
Defendant, and files this Motion to Dismiss Defendants, Cunningham Lindsey U.S. LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie
Smith, Pursuant to Section 542A.006 of the Texas Insurance Code. In support thereof, Defendant
would respectfully show unto the Court the following:

FACTS

On August 21, 2019, Plaintiff filed suit against Great American and Cunningham Lindsey
U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC,
and Natalie Smith, alleging claims for fraud, conspiracy to commit fraud, breach of contract,

violations of the Texas Insurance Code, unfair insurance practices, and breach of good faith and

fair dealing.
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 76 of 92

On September 27, 2019, Great American notified Plaintiff in writing of its election to
accept any liability that may be opposed on Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie Smith. See Exhibit
“A”,

MOTION TO DISMISS CUNNINGHAM LINDSEY U.S. LLC, SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC, F/K/A CUNNINGHAM LINDSEY US. LLC,
AND NATALIE SMITH

Chapter 542A of the Texas Insurance Code is applicable to this case. Chapter 542A applies
to cases involving claims for breach of contract, fraud, negligence, misrepresentation, breach of
common law duties, and actions involving Chapters 541 and 542 of the Texas Insurance Code.
TEX, INS. CODE ANN. § 542A .002(a). These are the causes of action alleged by the Plaintiff against
both Great American and Cunningham Lindsey U.S. LLC, Sedgwick Claims Management
Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie Smith in this case. Accordingly,
Chapter 542A applies to the case.

Cunninghem Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. fik/a
Cunningham Lindsey U.S. LLC, and Natalie Smith must be dismissed from this cause of action
with prejudice pursuant to Section 542A.006. An insurer may elect to accept “whatever liability
an agent might have to the claimant,” and does so by providing written notice to the claimant. §
§42A.006(a). When the insurer makes such an election after the filing of suit, the court must
dismiss the claims against the agent with prejudice. § 542A .006(c). Here, Plaintiff sued Great
American and Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a
Cunningham Lindsey U.S. LLC, and Natalie Smith on August 21,2019. Great American made
filed its election pursuant to Section 542A .006 thereafter, after filing its Original Answer (Exhibit

“A”). Because Great American has made its written election in accordance with and pursuant to
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 77 of 92

the terms of Section 542A.006, Defendants, Cunningham Lindsey U.S. LLC, Sedgwick Claims
Management Services, Inc. f/k/a Cunningham Lindsey U.S, LLC, and Natalie Smith, must be
dismissed from this cause with prejudice.
CONCLUSION AND PRAYER
WHEREFORE, PREMISES CONSIDERED, Defendant, Great American Insurance

Company of New York, respectfully prays that this court grant its Motion to Dismiss and dismiss
with prejudice all claims filed by Plaintiff against Cunningham Lindsey U.S. LLC, Sedgwick
Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie Smith, and
for such other and further relief, both general and special, at law and in equity, to which it may
show itself justly entitled.

Respectfully submitted,

GAUNTT, KOEN, BINNEY & Kipp, LLP

W. Chris Surber
State Bar No. 24064052
25700 I-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber@ gkbklaw.com
Counsel for Defendant,
Great American Insurance Company of New York

 
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 78 of 92

CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on September 30, 2019

Mr. Michael A. Downey
Mostyn Law

3810 West Alabama Street
Houston, Texas 77027
Telephone: 713-714-0000
Facsimile: 713-714-1111!

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

Lao Z

W. Chris Surber

 
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 79 of 92

EXHIBIT ‘A’
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Paye SOc Eze ana,

019 10:47 »

Melisa Miller, District Ct
Montgomery County, Ter
Deputy Cierk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

Vv. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

OGD 80 GO COR 6G2 UGR GOD 8G Ga GOD GOD 60> OG Uae

284 JUDICIAL DISTRICT

DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A4,006 OF THE
TEXAS INSURANCE CODE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Defendant, Great American Insurance Company of New York (hereinafter
“Great American”), and files this its Election of Legal Responsibility Under Section 542A.006 of
the Texas Insurance Code (hereinafter the “Election”) as follows:

I, RELEVANT BACKGROUND

1, Plaintiff, DLM & T, Inc. d/b/a Children’s Choice Montessori (‘Plaintiff’), filed
claim number AXXXXXXXX with Great American, The same claim was adjusted by one or more
individuals at Great American’s request, including Defendants, Cunningham Lindsey U.S, LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie
Smith (collectively “Cunningham Lindsey”). For purposes of this Election, Cunningham Lindsey
is considered Great American’s “agent” under Texas Insurance Code section 542A.001, which
defines the term “agent” as an “employee, agent, representative or adjuster who performs any act

on behalf of [Great American].” Tex. INS. CODE ANN. § 542A.001(1).
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 81 of 92

2. On August 21, 2019, Plaintiff filed this action on the claim and named Great
American, Cunningham Lindsey, and Great American’s in house adjuster, Nicole Napier, as
defendants. The suit was served on Great American on August 29, 2019. Plaintiff's counsel
agreed to extend Great American’s answer deadline until September 30, 2019.

Ii, ELECTION

3. Under Section 542A.006(a) of the Texas Insurance Code, Great American hereby
elects to accept legal responsibility for whatever liability Defendants, Cunningham Lindsey U.S.
LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and
Natalie Smith, might have to Plaintiff for their respective acts and/or omissions related to claim
number AXXXXXXXX and by this pleading Plaintiff is provided written notice of Great American’s
Election.

Ill. DISMISSAL OF CUNNINGHAM LINDSEY WITH PREJUDICE

4. Under Section 542A.006(c) of the Texas Insurance Code and based on Great
American’s Election, this Court “shall dismiss” this action against Defendants, Cunningham
Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.
LLC, and Natalie Smith, with prejudice. Great American hereby requests the Court enter all such
documents necessary to effectuate this dismissal with prejudice.

IV. REQUEST FOR RELIEF

FOR THESE REASONS, Defendant, Great American Insurance Company of New York,
prays that this Election be filed with the records of this cause and that Defendants, Cunningham
Lindsey U.S. LLC, Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S.

LLC, and Natalie Smith, be dismissed from this action with prejudice as mandated under Chapter

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION oF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE TEXAS INSURANCE CODE

PAGE 2
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 82 of 92

542A of the Texas Insurance Code, and for all other and further relief to which it may be justly

entitled.
Respectfully submitted,

GAUNTT, KOEN, BINNEY & KIDD, LLP

W. Chris Surber
State Bar No. 24064052
25700 I-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber(@gekbklaw.com
Counsel for Defendant,
Great American Insurance Company of New York

 

CERTIFICATE OF SERVICE

 

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on September 30, 2019

Mr. Michael A. Downey
Mostyn Law

3810 West Alabama Street
Houston, Texas 77027
Telephone: 713-714-0000
Facsimile: 713-714-1111

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

UFO

W, Chris Surber

 

 

DEFENDANT, GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE TEXAS INSURANCE CODE

PAGE 3
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD PaJeS3°or ¥xnwois 10:47»

Melisa Miller, District CI
Montgomery County, Te
Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC, F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

OG 6G OR HG G2 GOP Ub 9G? Ube 6 O67 Ge GGre O67

284 JUDICIAL DISTRICT
DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S

ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 5424.006 OF THE
TEXAS INSURANCE CODE

CAME ON TO BE CONSIDERED this __ day of October, 2019, the Defendant Great
American Insurance Company of New York’s Election of Legal Responsibility Under Section
542.006 of The Texas Insurance Code, the Court finds that Defendant Great American Insurance
Company of New York’s Election of Legal Responsibility is with Merit

IT 18 THEREFORE ORDERED, that Defendants, Cunningham Lindsey U.S. LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S, LLC, and Natalie
Smith, are dismissed from this action with prejudice as mandated under Chapter 542A of the Texas
Insurance Code.

Signed this day of October, 2019.

 

Presiding Judge
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD PagReéelved ag E-Filed for Rec
9/30/2019 1:12:

Melisa Miller, District Ci

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

06h 0G GGG SGD 0G GO 6G0 GOA UG? GG> UG? LGD Can Oo

284" JUDICIAL DISTRICT

DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ORDER GRANTING MOTION TO DISMISS CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT SERVICES, INC, F/K/A CUNNINGHAM
LINDSEY U.S. LLC, AND NATALIE SMITH

 

CAME ON TO BE CONSIDERED this __ day of October, 2019, the Defendant Great
American Insurance Company of New York’s Motion to Dismiss Cunningham Lindsey U.S. LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie
Smith. The Court finds that Defendants’ motion is with Merit;

IT IS THEREFORE ORDERED, that Defendants, Cunningham Lindsey U.S. LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie
Smith, are dismissed from this action with prejudice as mandated under Chapter 542A of the Texas
Insurance Code. Because Great American has made its written election in accordance with and
pursuant to the terms of Section 542A.006, Defendants, Cunningham Lindsey U.S. LLC,
Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie

Smith, and are dismissed from this cause with prejudice.
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 85 of 92

Signed this _ day of October, 2019.

 

Presiding Judge
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD PagBe8éived 4a E-Filed for Rec
9/30/2019 41:12 |

Melisa Miller, District Ci

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439
DLM & T, INC. D/B/A CHILDREN’S

CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S, LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

6G) 00D U2 00 UO COR UGR UG? OGG 0GD 0G 6G UOT GaP

284 JUDICIAL DISTRICT

NOTICE OF SUBMISSION ON DEFENDANT GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK’S MOTION TO DISMISS CUNNINGHAM LINDSEY U.S.
LLC, SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. F/K/A CUNNINGHAM

LINDSEY U.S. LLC, AND NATALIE SMITH
PURSUANT TO SECTION 542A4.006 OF THE TEXAS INSURANCE CODE

 

Please take notice that Defendant Great American Insurance Company of New York’s
Motion to Dismiss Cunningham Lindsey U.S. LLC, Sedgwick Claims Management Services,
Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie Smith Pursuant to Section 542A.006 of
the Texas Insurance Code has been set for submission on Friday, October 11, 2019 at 9:00
o’clock a.m. Respectfully submitted,

GAUNTT, KOEN, BINNEY & Kipp, LLP

By

 

W. Chris Surber
State Bar No. 24064052
25700 I-45 North, Ste 150
Spring, TX 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705
E-Mail: chris.surber@gkbklaw.com
Counsel for Defendant,
Great American Insurance Company of New York
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Page 87 of 92

CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of
Civil Procedure on September 30, 2019

Mr, Michael A. Downey

Mostyn Law

3810 West Alabama Street

Houston, Texas 77027

Telephone: 713-714-0000

Facsimile: 713-714-1111

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

 

W. Chris Surber
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD PagBeeéved OE gots Loy
Melisa Miller, District Cl

Monigomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439
DLM & T, INC. D/B/A CHILDREN’S

CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

Vv. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

0GR 6GR 6G OR 6G COR 000 06S 6O> 66" U2 62 600 COP

284" JUDICIAL DISTRICT
NOTICE OF APPEARANCE OF COUNSEL
Mark W. Schilling files this Notice of Appearance for Great American Insurance Company
of New York, Defendant in the above-styled and numbered cause, W. Chris Surber will remain
lead counsel.

Mark W. Schilling

State Bar No. 24067181

Gauntt Koen Binney & Kidd, LLP
25700 I-45 North, Suite 130
Spring, TX 77386

Telephone: 281-367-6555
Facsimile: 281-367-3705

Email: mark.schilling@gkbklaw.com
Case 4:19-cv-04086 Document1-1 Filed on 10/18/19 in TXSD Page 89 of 92

Respectfully submitted,
GAUNTT KOEN BINNEY & KIDD, LLP

By:__/s/ Mark W. Schilling
W. Chris Surber
State Bar No. 24064052
Mark W. Schilling
State Bar No. 24067181
25700 I-45 North, Suite 130
Spring, Texas 77386
Telephone: 281-367-6555
Facsimile: 281-367-3705

 

Email: chris.surber@gkbklaw.com
mark, schilling@gkbklaw.com
Counsel for Defendant,

Great American Insurance Company of New York
CERTIFICATE OF SERVICE

This pleading was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on October 8, 2019

Mr. Michael A, Downey

Mostyn Law

3810 West Alabama Street

Houston, Texas 77027

Telephone: 713-714-0000

Facsimile: 713-714-1111

E-Mail: madowney@mostynlaw.com
Attorneys for Plaintiff

/s/ Mark W. Schilling
Mark W. Schilling
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD PagBe@éved emu E-Filed for Rec
9/30/2019 10:47 .

Melisa Miller, District Cl

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS

COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

§
§
§
§
:
GREAT AMERICAN INSURANCE §
§
§
§
§
§
§
Defendants §

284" JUDICIAL DISTRICT
DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE

TEXAS INSURANCE CODE
CAME ON TO BE CONSIDERED this! 3thday of October, 2019, the Defendant Great

American Insurance Company of New York’s Election of Legal Responsibility Under Section

542.006 of The Texas Insurance Code, the Court finds that Defendant Great American Insurance

Company of New York’s Election of Legal Responsibility is with Merit

IT IS THEREFORE ORDERED, that Defendants, Cunningham Lindsey U.S. LLC,

Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie

Smith, are dismissed from this action with prejudice as mandated under Chapter 542A of the Texas

Insurance Code.

10/13/2019 4:46:37 Pal

Signed this __ day of October, 2019.

 

 

Presiding Judge

Minute
15th of October, 2019
Case 4:19-cv-04086 Document 1-1 Filed on 10/18/19 in TXSD Pag@eséived @G¢ E-Filed for Rec
9/30/2019 10:47.

Molisa Miller, District Cl

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORL
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, ENC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

0G GR 0GR 0GR 0GR GG) UG? 66> 6Gm UG) OG oe UG tae

284 JUDICIAL DISTRICT
DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE

TEXAS INSURANCE CODE
CAME ON TO BE CONSIDERED this! 3thday of October, 2019, the Defendant Great

American Insurance Company of New York’s Election of Legal Responsibility Under Section

5424.006 of The Texas Insurance Code, the Court finds that Defendant Great American Insurance

Company of New York’s Election of Legal Responsibility is with Merit

IT IS THEREFORE ORDERED, that Defendants, Cunningham Lindsey U.S. LLC,

Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie

Smith, are dismissed from this action with prejudice as mandated under Chapter 542A of the Texas

Insurance Code.

10422019 4:48:37 PM

Signed this _— day of October, 2019.

 

 

Presiding Judge

Minute
15th of October, 2019
Case 4:19-cv-04086 Documenti1-1 Filed on 10/18/19 in TXSD Pag&e@éived end E-Fited for Rec
9/30/2019 10:47 .

Melisa Miller, District Cl

Montgomery County, Te:

Deputy Clerk, Vanessa Med

CAUSE NO. 19-08-11439

DLM & T, INC. D/B/A CHILDREN’S
CHOICE MONTESSORI,
Plaintiff

IN THE DISTRICT COURT

V. MONTGOMERY COUNTY, TEXAS
GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
CUNNINGHAM LINDSEY U.S. LLC,
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. F/K/A/ CUNNINGHAM
LINDSEY U.S. LLC, NICOLE NAPIER,
NATALIE SMITH,

Defendants

Gh 6GR 60 UG GOR UGS 8GP 0G) 6On GOP 60° OG oi 6Ge

284% JUDICIAL DISTRICT
DEFENDANT GREAT AMERICAN INSURANCE COMPANY OF NEW YORK’S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE

TEXAS INSURANCE CODE
CAME ON TO BE CONSIDERED this 3thday of October, 2019, the Defendant Great

American Insurance Company of New York’s Election of Legal Responsibility Under Section

542.4.006 of The Texas Insurance Code, the Court finds that Defendant Great American Insurance

Company of New York’s Election of Legal Responsibility is with Merit

IT IS THEREFORE ORDERED, that Defendants, Cunningham Lindsey U.S. LLC,

Sedgwick Claims Management Services, Inc. f/k/a Cunningham Lindsey U.S. LLC, and Natalie

Smith, are dismissed from this action with prejudice as mandated under Chapter 542A of the Texas

Insurance Code.

1042018 4:48:37 PM

Signed this __ day of October, 2019.

 

 

Presiding Judge

Minute
15th of October, 2019
